Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 1 of 33




          Exhibit A
Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 2 of 33




      U 8028666




           '!_1Q)A'UII,llQ)~ ~1J.HE ·SI_E tp_fflSE~'ll.~ SIJA'l)D, ~McGm
                      UNITED ST ATES DEPARTMENT OF COMMERCE
                          United States Patent and Trademark Office

                                              December 23, 2019

      THIS IS TO CERTIFY THAT ANNEXED HERETO IS A TRUE COPY FROM
      THE RECORDS OF THIS OFFICE OF:




      U.S. PATENT: 10,508,502
      ISSUE DATE: December 17, 2019




                         By Authority of the
                         Under Secretary of Commerce for Intellectual Property
                         and Director of th e United States Patent and Trademark Office



                                            ~
                                             R GLOVER
                                             Certifying Officer
Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 3 of 33


                                                                 I 1111111111111111 1111111111 1111111111 111111111111111 111111111111111 IIII IIII
                                                                                               USO 10508502B2


c12)   United States Patent                                               (10)   Patent No.:     US 10,508,502 B2
       Bertagnolli et al.                                                 (45)   Date of Patent:     *Dec. 17, 2019

(54)   POLYCRYSTALLINE DIAMOND COMPACT                               (58)     Field of Classification Search
                                                                              CPC .... E21B 10/46; E21B 10/55; E21B 2010/561;
(71)   Applicant: US SYNTHETIC CORPORATION,                                                     E21B 10/567; E21B 10/573; E21B
                  Orem, UT (US)                                                                   10/5735; E21B 10/62; B22F 7/08
                                                                              See application file for complete search history.
(72)   Inventors: Kenneth E. Bertagnolli, Riverton, UT
                  (US); David P. Miess, Highland, UT                 (56)                       References Cited
                  (US); Jiang Qian, Cedar Hills, UT
                  (US); Jason K. Wiggins, Draper, UT                                    U.S. PATENT DOCUMENTS
                  (US); Michael A. Vail, Genola, UT                         3,101,260 A          8/1963 Cheney
                  (US); Debkumar Mukhopadhyay,                              3,141,746 A          7/1964 De Lai
                  Sandy, UT (US)                                                                   (Continued)
(73)   Assignee: US SYNTHETIC CORPORATION,                                          FOREIGN PATENT DOCUMENTS
                 Orem, UT (US)
                                                                     CN                  1249221        4/2000
(*)    Notice:      Subject to any disclaimer, the term ofthis       CN                101321714       12/2008
                    patent is extended or adjusted under 35                                     (Continued)
                    U.S.C. 154(b) by O days.
                    This patent is subject to a terminal dis-                             OTHER PUBLICATIONS
                    claimer.                                         U.S. Appl. No. 11/545,929, filed Oct. 10, 2006, Bertagnolli, et al.
(21)   Appl. No.: 16/358,281                                                                  (Continued)

                                                                     Primary Examiner - Nicole Coy
(22)   Filed:       Mar. 19, 2019
                                                                     (74) Attorney, Agent, or Firm - Dorsey & Whitney LLP
(65)                  Prior Publication Data
                                                                     (57)                         ABSTRACT
       US 2019/0211629 Al           Jul. 11, 2019                    In an embodiment, a method of fabricating a polycrystalline
                                                                     diamond compact is disclosed. The method includes sinter-
                Related U.S. Application Data
                                                                     ing a plurality of diamond particles in the presence of a
(63)   Continuation of application No. 13/789,099, filed on          metal-solvent catalyst to form a polycrystalline diamond
       Mar. 7, 2013, now Pat. No. 10,287,822, which is a             body; leaching the polycrystalline diamond body to at least
                        (Continued)                                  partially remove the metal-solvent catalyst therefrom,
                                                                     thereby forming an at least partially leached polycrystalline
(51)   Int. Cl.                                                      diamond body; and subjecting an assembly of the at least
       E21B 10/55             (2006.01)                              partially leached polycrystalline diamond body and a
       E21B 10/573            (2006.01)                              cemented carbide substrate to a high-pressure/high-tempera-
                                                                     ture process at a pressure to infiltrate the at least partially
                         (Continued)
                                                                     leached polycrystalline diamond body with an infiltrant. The
(52)   U.S. CI.                                                      pressure of the high-pressure/high-temperature process is
       CPC .............. E21B 10155 (2013.01); E21B 10/36
                                                                     less than that employed in the act of sintering of the plurality
                     (2013.01); E21B 10/46 (2013.01); E21B           of diamond particles.
                                          10/567 (2013.01);
                           (Continued)                                                28 Claims, 12 Drawing Sheets



                                                                                      1300
                                      312
                                      310




                          Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 4 of 33




                                                       US 10,508,502 B2
                                                              Page 2


                   Related U.S. Application Data                         5,875,862 A       3/1999    Jurewicz et al.
                                                                         5,889,219 A       3/1999    Moriguchi et al.
         continuation of application No. 13/623,764, filed on            6,090,343 A       7/2000    Kear et al.
         Sep. 20, 2012, now Pat. No. 8,616,306, which is a               6,132,675 A     10/2000     Corrigan et al.
         continuation of application No. 12/690,998, filed on            6,145,607 A     11/2000     Griffin et al.
                                                                         6,189,634 Bl      2/2001    Bertagnolli et al.
         Jan. 21, 2010, now Pat. No. 8,297,382, which is a               6,220,375 Bl      4/2001    Butcher et al.
         continuation-in-part of application No. 12/244,960,             6,227,318 Bl      5/2001    Siracki
         filed on Oct. 3, 2008, now Pat. No. 7,866,418.                  6,241,035 Bl      6/2001    Portwood
                                                                         6,290,008 Bl      9/2001    Portwood et al.
(51)    Int. Cl.                                                         6,338,754 Bl      1/2002    Cannon et al.
                                                                        6,342,301 Bl       1/2002    Yoshida et al.
        E21B 10/46               (2006.01)                              6,408,959 B2       6/2002    Bertagnolli et al.
        E21B 101567              (2006.01)                              6,443,248 B2       9/2002    Yong et al.
        E21B 10/36               (2006.01)                              6,460,637 Bl     10/2002     Siracki et al.
        E21B 10156               (2006.01)                              6,655,234 B2     12/2003     Scott
                                                                        6,749,033 B2       6/2004    Griffin et al.
        F16C 33126               (2006.01)                              6,793,681 Bl      9/2004     Pope et al.
        B22F 7/08                (2006.01)                              6,913,633 B2      7/2005     Fries et al.
        C22C 26/00               (2006.01)                              6,915,866 B2      7/2005     Middlemiss
        FJ6C 33/04              (2006.01)                               6,987,318 B2       1/2006    Sung
        B24D 18/00               (2006.01)                              7,108,598 Bl      9/2006    Galloway
                                                                        7,216,661 B2       5/2007   Welty et al.
        F16C 17/02              (2006.01)                               7,350,601 B2      4/2008     Belnap et al.
        F16C 17/04              (2006.01)                               7,435,478 B2     10/2008     Keshavan
(52)    U.S. CI.                                                        7,462,003 B2    12/2008     Middlemiss
        CPC .......... E21B 1015735 (2013.01); F16C 33126               7,493,972 Bl      2/2009    Schmidt et al.
                                                                        7,516,804 B2      4/2009    Vail
                       (2013.01); B22F 7108 (2013.01); B22F             7,517,589 B2      4/2009    Eyre
                  2998/00 (2013.01); B24D 18/00 (2013.01);              7,543,662 B2      6/2009    Belnap et al.
                       C22C 26/00 (2013.01); E21B 2010/561              7,552,782 Bl      6/2009    Sexton et al.
             (2013.01); F16C 17/02 (2013.01); Fl6C 17/04                7,559,695 B2      7/2009    Sexton et al.
                    (2013.01); FJ6C 33/043 (2013.01); Fl6C              7,575,805 B2      8/2009    Achilles et al.
                                                                        7,628,234 B2    12/2009     Middlemiss
                          2352/00 (2013.01); YIOT 428/24612             7,740,673 B2      6/2010    Eyre
                (2015.01); Yl0T 428/24996 (2015.04); YIOT               7,757,791 B2      7/2010    Belnap et al.
                                        428/249967 (2015.04)            7,866,418 B2      1/2011    Bertagnolli et al.
                                                                        8,020,645 B2      9/2011    Bertagnolli et al.
(56)                    References Cited                                8,158,258 B2      4/2012    Bertagnolli et al.
                                                                        8,197,936 B2      6/2012    Keshavan
                   U.S. PATENT DOCUMENTS                                8,236,074 Bl      8/2012    Bertagnolli et al.
                                                                        8,297,382 B2    10/2012     Bertagnolli et al.
                                                                        8,461,832 B2      6/2013    Bertagnolli et al.
       3,574,580   A     4/1971   Stromberg et al.                      8,616,306 B2    12/2013     Bertagnolli et al.
       3,829,544   A     8/1974   Hall                                  8,727,046 B2      5/2014    Miess et al.
       3,909,647   A     9/1975   Peterson                              8,766,628 B2
       4,268,276   A                                                                      7/2014    Bertagno Iii et al.
                         5/1981   Bovenkerk                             9,315,881 B2
       4,403,015   A                                                                      4/2016    Bertagnolli et al.
                         9/1983   Nakai et al.                          9,459,236 B2
       4,410,054   A    10/1983                                                         10/2016     Bertagnolli et al.
                                  Nagel et al.                          9,932,274 B2      4/2018    Bertagnolli et al.
       4,425,315   A     1/1984   Tsuji et al.                      2002/0071729 Al       6/2002    Middlemiss et al.
       4,468,138   A     8/1984   Nagel                             2004/0062928 Al
       4,525,178   A                                                                      4/2004    Raghavan et al.
                         6/1985   Hall                              2004/0140132 Al
       4,560,014                                                                          7/2004    Middlemiss
                   A    12/1985   Geczy                             2005/0050801 Al       3/2005
       4,604,106                                                                                    Cho et al.
                   A     8/1986   Hall et al.                       2005/0139397 Al       6/2005    Achilles et al.
       4,610,600   A     9/1986   Bleier                            2005/0210755 Al       9/2005    Cho et al.
       4,610,699   A     9/1986   Yazu eta!.                        2005/0262774 Al     12/2005     Eyre et al.
       4,636,253   A     1/1987   Nakai et al.                      2006/0038156 Al       2/2006    Welty et al.
       4,643,741   A     2/1987   Yu et al.                         2006/0060392 Al
       4,694,918   A                                                                      3/2006    Eyre
                         9/1987   Hall                              2006/0157285 Al
       4,738,322                                                                         7/2006     Cannon et al.
                   A     4/1988   Hall et al.                       2006/0162969 Al       7/2006    Belnap et al.
       4,729,440   A     5/1988   Hall                              2006/0165993 Al
       4,811,801   A     3/1989                                                           7/2006    Keshavan
                                  Salesky et al.                    2006/0180354 Al
       4,913,247                                                                          8/2006    Belnap el al.
                   A     4/1990   Jones                             2006/0266558 Al     11/2006     Middlemiss et al.
       5,016,718   A     5/1991   Tandberg et al.                   2007/0014965 Al       1/2007    Chodelka et al.
       5,092,687   A     3/1992   Hall                              2007/0079994 Al      4/2007     Middlemiss
       5,120,327   A     6/1992   Dennis                            2007/0181348 Al
       5,135,061                                                                          8/2007    Lancaster et al.
                   A     8/1992   Newton, Jr. et al.                2007/0187155 Al       8/2007    Middlemiss
       5,151,107   A     9/1992   Cho et al.                        2007/0205023 Al
       5,154,245   A    10/1992                                                          9/2007     Hoffmaster et al.
                                  Waldenstrom et al.                2008/0022806 Al       1/2008    Sumiya
       5,355,969   A    10/1994   Hardy et al.                      2008/0023231 Al       1/2008    Vail
       5,364,192   A    11/1994   Damm et al.
       5,368,398   A    11/1994   Darrun et al.                     2008/0115424 Al       5/2008    Can et al.
       5,370,195   A    12/1994   Keshavan et al.                   2008/0142276 Al      6/2008     Griffo et al.
       5,460,233   A    10/1995   Meany et al.                      2008/0178535 Al      7/2008     Wan
       5,469,927   A    11/1995   Griffin                           2008/0185189 Al      8/2008     Griffo et al.
       5,480,233   A     1/1996   Cunningham                        2008/0206576 Al      8/2008     Qian et al.
       5,544,713   A     8/1996   Dennis                            2008/0302579 Al     12/2008     Keshavan et al.
       5,605,199   A     2/1997   Newton                            2009/0152018 Al      6/2009     Sani
       5,769,176   A     6/1998   Sumiya et al.                     2009/0208301 Al      8/2009     Kuroda et al.
       5,848,348   A    12/1998   Dennis                            2010/0084196 Al      4/2010     Bertagnolli et al.




                            Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 5 of 33




                                                         US 10,508,502 B2
                                                                  Page 3


 (56)                   References Cited                               U.S. Appl. No. 15/238,475, filed Aug. 16, 2016, Bertagnolli, et al.
                                                                       U.S. Appl. No. 15/901,124, filed Feb. 21, 2018, Bertagnolli, et al.
                  U.S. PATENT DOCUMENTS                                D.L. Decker, W.A. Basset, L. Merrill, H.T. Hall, and J.D. Barnett;
                                                                       "High-Pressure Calibration A Critical Review", J. Phys. Chem. Ref.
  2010/0112332    Al     5/2010    Kuroda et al.                       Data, vol. l, No. 3 (1972).
  2010/0186304    Al     7/2010    Burgess et al.                      ASTM B887-03 (2008) "Standard Test Method for Determination
  2010/0225311    Al     9/2010    Bertagnolli et al.                  of Coercivity (Hes) of Cemented Carbides".
  2010/0242375    Al     9/2010    Hall et al.
                                                                       ASTM B886-03 (2008), "Standard Test Method for Determination
  2010/0307069    Al    12/2010    Bertagnolli et al.
  2010/0307070    Al    12/2010    Bertagnolli et al.                  of Magnetic Saturation (Ms) of Cemented Carbides".
  2010/0310855    Al    12/2010    Bertagnolli et al.                  W. Utsumi, N. Toyama, S. Endo, and F.E. Fujita, "X-ray diffraction
  2010/0330357    Al    12/2010    Davies et al.                       under ultrahigh pressure generated with sintered diamond anvils", J.
  2011/0017517    Al     1/2011    Scott et al.                        Appl. Phys., 60, 2201 (1986).
  2011/0017519    Al     1/2011    Bertagnolli et al.                  G. Rousse, S. Klotz, A.M. Saitta, J. Rodriguez-Carvajal, M.I.
  2011/0031032    Al     2/2011    Mourik et al.                       McMahon, B. Couzinet, and M. Mezouar, "Structure of the Inter-
  2011/0031033    Al     2/2011    Mourik et al.                       mediate Phase of PbTe at High Pressure", Physical Review B:
  2011/0031037    Al     2/2011    Bellin et al.                       Condensed Matter and Materials Physics, 71, 224116 (2005).
  2011/0042147    Al     2/2011    Fang et al.                         Tze-Pin Lin, Michael Hood, George A. Cooper, and Redd H. Smith,
  2011/0042149    Al     2/2011    Scott et al.                        Residual Stresses in Polycrystalline Diamond Compacts, J. Am.
  2011/0072730    Al     3/2011    Sithebe
                                                                      Ceram. Soc. 77[6] pp. 1562-1568 (1994).
  2011/0083908    Al     4/2011    Shen et al.
  2011/0189468    Al     8/2011    Bertagnolli et al.                 DR Moyle, ER Kimmel "Utilization of magnetic saturation mea-
  2011/0192652    Al     8/2011    Shen et al.                         surements for carbon control in cemented carbides" Dec. 1984,
  2012/0241226    Al     9/2012    Bertagnolli et al.                 American Society of Metals Metals/Materials Technology series
  2012/0261197    Al    10/2012    Miess et al.                        1984 ASM/SCTE conference on technology advancements in cemented
  2013/001500 l   Al     1/2013    Bertagnolli et al.                 carbide production 8415-009.
  2013/0187642    Al     7/2013    Bertagnolli et al.                 Akashi et al; "Synthetis of Sintered Diamond with High Electrical
  2013/0205677    Al     8/2013    Bertagnolli et al.                 Resistivity and Hardness"; J.Am. Ceram. Soc.; vol. 70, No. 10;
  2013/0264125    Al    10/2013    Miess et al.                        1987; pp. C-237-X-239.
  2014/0215926    Al     8/2014    Miess et al.                       Bochechka et al; "The Study of HP-HT Interaction between Co-
  2016/0207169    Al     7/2016    Bertagnolli et al.                 Base Melts and Diamond Powders"; High Pressure Chemical Engi-
  2016/0355440    Al    12/20 16   Bertagno Iii et al.
                                                                      neering; 1996; p. 457.
  2018/0179114    Al     6/2018    Bertagnolli et al.
                                                                      Ekimov et al.; "Sintering of a Nanodiamond in the Presence of
                                                                      Cobalt"; Inorganic Materials; vol. 45, No. 5; 2009; pp. 491-494.
             FOREIGN PATENT DOCUMENTS                                 Godick; "Message from Neil B. Godick"; PHLburg Technologies,
                                                                      Inc.; Oct. 2008.
EP              0462955             12/1991
                                                                      Osipov et al; "A contribution to the study of the diamond solid state
GB              2384260              7/2003
JP               121251              6/1985                           sintering."; Ceramica; vol. 49; 2003; pp. 151-157.
WO        WO 04/106004              12/2004                           Shige et al; "Sintering of Diamond Powder Electroless-Plated with
WO        WO 06/099194               9/2006                           Co Metal", Science and TechnologyofNew Diamond, pp. 251-255
WO        WO 07/020518               2/2007                           (1990).
WO       WO 2011/011290              1/2011                           Tardim; "A Novel Method for Obtaining Polycrystalline Diamond
WO       WO 2011/017592              2/2011                           Cutters"; Materials Science Forum; vols. 660-661; 2010; pp. 477-
                                                                      482.
                  OTHER PUBLICATIONS                                  German; "Particle Packing Characteristics", Metal· Powder Indus-
                                                                      tries Federation; pp. 101-103; 1989 (6 pages).
U.S. Appl. No. 12/244,960, filed Oct. 3, 2008, Bertagnolli et al.     International Search Report and Written Opinion from International
U.S. Appl. No. 61/232,122, filed Aug. 7, 2009, Mourik et al.          Application No. PCT/US2009/054398 dated Feb. 2, 2010.
                                                                      International Search Report and Written Opinion from International
U.S. Appl. No. 12/608,155, filed Oct. 29, 2009, Sani.
                                                                      Application PCT/US2010/059619 dated Mar. 4, 2011.
U.S. Appl. No. 12/690,998, filed Jan. 21, 2010, Bertagnolli et al.
                                                                      U.S. Appl. No. 13/486,578, Oct. 24, 2014, Advisory Action.
U.S. Appl. No. 12/785,014, filed May 21, 2010, Bertagnolli et al.
                                                                      U.S. Appl. No. 13/486,578, May 7, 2015, Office Action.
U.S. Appl. No. 12/830,878, filed Jul. 6, 2010, Wiggins et al.         U.S. Appl. No. 13/486,578, Sep. 25, 2015, Office Action.
U.S. Appl. No. 12/846,604, filed Jul. 29, 2010, Bertagnolli et al.    U.S. Appl. No. 13/486,578, Dec. 11, 2015, Notice of Allowance.
U.S. Appl. No. 12/858,906, filed Aug. 18, 2010, Bertagnolli et al.    U.S. Appl. No. 13/486,578, Mar. 30, 2016, Issue Notification.
U.S. Appl. No. 12/858,949, filed Aug. 18, 2010, Bertagnolli et al.    U.S. Appl. No. 13/623,764, Jan. 14, 2013, Office Action.
U.S. Appl. No. 12/961,787, filed Dec. 7, 2010, Mukhopadhyay, et       U.S. Appl. No. 13/623,764, Apr. 16, 2013, Notice of Allowance.
al.                                                                   U.S. Appl. No. 13/623,764, Jul. 29, 2013, Notice of Allowance.
U.S. Appl. No. 13/027,954, filed Feb. 15, 2011, Miess, et al.         U.S. Appl. No. 13/623,764, Dec. 11, 2013, Issue Notification.
U.S. Appl. No. 13/037,548, filed Mar. 1, 2011, Gonzalez, et al.       U.S. Appl. No. 13/790,172, May 15, 2013, Office Action.
U.S. Appl. No. 13/085,689, filed Apr. 13, 2011, Bertagnolli, et al.   U.S. Appl. No. 13/790,172, Oct. 21, 2013, Office Action.
U.S. Appl. No. 13/087,775, filed Apr. 15, 2011, Miess, et al.         U.S. Appl. No. 13/790,172, Feb. 19, 2014, Notice of Allowance.
U.S. Appl. No. 13/275,372, filed Oct. 18, 2011, Mukhopadhyay.         U.S. Appl. No. 13/790,172, Jun. 11, 2014, Issue Notification.
U.S. Appl. No. 13/486,578, filed Jun. l, 2012, Bertagnolli, et al.    U.S. Appl. No. 13/087,775, Sep. 20, 2013, Office Action.
U.S. Appl. No. 13/623,764, filed Sep. 20, 2012, Bertagnolli, et al.   U.S. Appl. No. 13/087,775, Jan. 7, 2014, Notice of Allowance.
U.S. Appl. No. 13/648,913, filed Oct. 10, 2012, Mukhopadhyay.         U.S. Appl. No. 13/087,775, Apr. 30, 2014, Issue Notification.
U.S. Appl. No. 61/768,812, filed Feb. 25, 2013, Mukhopadhyay, et      U.S. Appl. No. 13/789,099, Nov. 20, 2013, Office Action.
al.                                                                   U.S. Appl. No. 13/789,099, Apr. 23, 2014, Office Action.
U.S. Appl. No. 13/789,099, filed Mar. 7, 2013, Bertagnolli et al.     U.S. Appl. No. 13/789,099, Oct. 23, 2014, Office Action.
U.S. Appl. No. 13/790,172, filed Mar. 8, 2013, Bertagnolli et al.     U.S. Appl. No. 13/789,099, May 13, 2015, Office Action.
U.S. Appl. No. 11/795,027, filed Mar. 12, 2013, Mukhopadhyay, et      U.S. Appl. No. 13/789,099, May 19, 2016, Examiner's Answer.
al.                                                                   U.S. Appl. No. 13/789,099, Oct. 2, 2017, Decision on Appeal.
U.S. Appl. No. 13/909,193, filed Jun. 4, 2013, Miess, et al.          U.S. Appl. No. 13/789,099, Feb. 26, 2018, Office Action.
U.S. Appl. No. 14/246,657, filed Apr. 7, 2014, Miess, et al.          U.S. Appl. No. 13/789,099, Oct. 16, 2018, Office Action.
U.S. Appl. No. 15/080,379, filed Mar. 24, 2016, Bertagnolli, et al.   U.S. Appl. No. 13/789,099, Jan. 4, 2019, Notice of Allowance.




                            Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 6 of 33




                                                    US 10,508,502 B2
                                                                Page 4


(56)                  References Cited                              U.S. Appl. No. 13/919,142, Aug. 24, 2015, Restriction Require-
                                                                    ment.
                 01HER PUBLICATIONS                                 U.S. Appl. No. 13/919,142, Apr. 7, 2016, Office Action.
                                                                    U.S. Appl. No. 15/238,475, Sep. 29, 2016, Office Action.
U.S. Appl. No. 13/909,193, Sep. 18, 2015, Office Action.
                                                                    U.S. Appl. No. 15/238,475, Jan. 12, 2017, Office Action.
U.S. Appl. No. 13/909,193, Feb. 18, 2016, Office Action.
                                                                    U.S. Appl. No. 15/238,475, Apr. 24, 2017, Advisory Action.
U.S. Appl. No. 13/909,193, Jun. 28, 2016, Office Action.
U.S. Appl. No. 13/909,193, Oct. 7, 2016, Advisory Action.           U.S. Appl. No. 15/238,475, Dec. 29, 2017, Notice of Allowance.
U.S. Appl. No. 13/909,193, Jan. 6, 2017, Advisory Action.           U.S. Appl. No. 15/238,475, Mar. 14, 2018, Issue Notification.
U.S. Appl. No. 13/909,193, Feb. 2, 2017, Office Action.             K.letetschka et al., "Magnetic properties of aggregate polycrystalline
U.S. Appl. No. 13/909,193, Oct. 6, 2017, Office Action.             diamond: implications for carbonado history'' Earth and Planetary
U.S. Appl. No. 14/246,657, May 18, 2016, Office Action.             Science Letters 181 (2000) 279-290.
U.S. Appl. No. 14/246,657, Jun. 12, 2017, Office Action.            U.S. Appl. No. 13/789,099, Apr. 8, 2019, Supplemental Notice of
U.S. Appl. No. 14/246,657, Oct. 20, 2017, Advisory Action.          Allowance.
U.S. Appl. No. 14/246,657, Nov. 24, 2017, Office Action.            U.S. Appl. No. 13/789,099, Apr. 24, 2019, Issue Notification.
U.S. Appl. No. 14/246,657, Sep. 14, 2018, Office Action.            U.S. Appl. No. 14/246,657, Jun. 14, 2019, Supplemental Notice of
U.S. Appl. No. 14/246,657, Mar. 8, 2019, Notice of Allowance.       Allowance.
U.S. Appl. No. 15/080,379, Jul. 29, 2016, Office Action.            U.S. Appl. No. 14/246,657, Jun. 26, 2019, Issue Notification.
U.S. Appl. No. 15/080,379, Mar. 10, 2017, Office Action.            U.S. Appl. No. 15/080,379, Aug. 9, 2019, Office Action.
U.S. Appl. No. 15/080,379, Feb. 28, 2018, Office Action.            U.S. Appl. No. 15/901,124, Aug. 8, 2019, Office Action.
U.S. Appl. No. 15/080,379, Sep. 17, 2018, Office Action.            U.S. Appl. No. 15/080,379 dated Sep. 11, 2019 Notice of Allow-
U.S. Appl. No. 15/080,379, Dec. 28, 2018, Advisory Action.          ance.




                         Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 7 of 33




U.S. Patent            Dec. 17, 2019                 Sheet 1 of 12                   US 10,508,502 B2




                                                              1108
                                                          j        I


                                      FIG. 1A




                                          _,.,.104              ,..122
                                      /                        (          ( .. 124
                                     I
                                                                             --126




                                    Measurement
                                     Electronics 128




                                    FIG,, 1B




              Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 8 of 33




U.S. Patent             Dec. 17, 2019              Sheet 2 of 12                  US 10,508,502 B2




              Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 9 of 33




 U.S. Patent             Dec. 17, 2019              Sheet 3 of 12                   US 10,508,502 B2




                                                                                   1300
         312
         310




                                            FIG,, 3A




               Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 10 of 33




 U.S. Patent           Dec. 17, 2019               Sheet 4 of 12                  US 10,508,502 B2




                                                  1}
                                                                                   ij
                                                                                   c.i
                                                                                   it


                                                  1}
                               ,~rn
                                  ·,   ...   •'




                   _.,,.,-~"
                ~



              Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 11 of 33




 U.S. Patent                        Dec. 17, 2019                            Sheet 5 of 12                                     US 10,508,502 B2




                400    r---,----,----.-----r---i---r--.-------,




      "ib'
      ~
      ...._
       gJ
      ....e
      Cl)                                                                                                                     310
      cii
      .9,
       (.)
      .s
      ct
      cii      -400 1-----1~--- +----+-~,-- +----t------ -it-----+--- --I
      ....-5
      ~


               -800    LWL-L-L..J...L...I....L.. .1......L...I.....L..J..--'--'. ...I--L....L..L~'-'-'-'--~.., __,_......,_..,__,_..,__.__ ._.__,_._._.

                      0               1              2                3              4               5               6                7              8
                                                         Substrate Thickness (mm)


                                                                          FIG,, 3C




                      Copy provided by USPTO from the PIRS Image Database on 12-20-2019
     Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 12 of 33




      U.S. Patent           Dec. 17, 2019                      Sheet 6 of 12                            US 10,508,502 B2


                                                                                                  410
                                                                                              (

                          r-
                         4B
                                                                                            .7    4B
                                                                                       ~-s--411


                                                          --r--.~ ,· ,./·/   f
                                                                             I
                                                                               /406
                                                                                   ,..-A08
                                                                                       .
                                                                                                    -404


                                                                                            --400/J




                                                          FIG. 4A




                                   :         R~-/~406b
                     ~o-                           /
                                                                                                    T
                               /
                     408a/                                                                    fh
                      405-
                           /
                       400'
                                                                                            --v414



                                   ./ /     /   ..--···
                                                _          /    / __,,. ..       ,..   //




                                                      FIG,.4B



                   Copy provided by USPTO from the PIRS Image Database on 12-20-2019

it
Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 13 of 33




 U.S. Patent             Dec. 17, 2019               Sheet 7 of 12                                          US 10,508,502 B2


                                                                                                                    .,,.... 500
                                                                                                               /
                                                                                                          ,/
                                         \l




                                                                                                                          T
                                                                                                                           T
                                                                                                                          _i_
                                                                  .-............---...._..............-- .,.,,504
            _i_
            h                                                                               ---500
            t


                                    I
                                   511                          510


                                        FIG. 5A




                                                                                     _,..,,.504
                                                                             /
                                                                                 /
                                                                          ;I.




                                                     ,,
                                                        "\
                                        \
                                       ~
                                                              '"-., 51:3

                                      FIG,.5B



                Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 14 of 33




 U.S. Patent             Dec. 17, 2019              Sheet 8 of 12                  US 10,508,502 B2




                                       FIG.. 6A




               Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 15 of 33




U.S. Patent            Dec. 17, 2019                 Sheet 9 of 12                US 10,508,502 B2




                                                                                       /600



                                             l!JQ4
                                                                                   )
                                     618
                                               \•
                                        t
                                                                     /
                                                                         620
                                                                 I




                       620,,./




                                      604
                                         I
                                        FIG. 6B




              Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 16 of 33




 U.S. Patent           Dec. 17, 2019                Sheet 10 of 12                 US 10,508,502 B2




                                                                              ◄-,-----702




                                                                              --702




                    712"/ /   ..                ,
                        710 706                     708


                                           FIG. 7


                                                                          -800
                                   802                        /
                                     I              812     ,/
                                     \,,
                                       \ _ _ _ _-.L' ) /--810




                                           FJG,,8


              Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 17 of 33




 U.S. Patent            Dec. 17, 2019                           Sheet 11 of 12                              US 10,508,502 B2




                                                                                  z/ I
                                                                              h/'
                                                                             I1
                                                                                    l

                                                                            II
                                                                         ti//
                                                                         'Ii I
                                                                        ,;//                                /
                                                                                                           I:
                                                                     (//                           I , II
                                                                                                     IJ
                                                                                                      I
                                                                                                          ' I
                                                                     '!//                         I t II
                                                                     ' ' .,-,.....,..__       I //
                                                                                          i
                                                                                              1       l!J
                                                                                                  /1 ----904
                                     702-----....._                                               l
                                                      '------
                                    706 -------,Hf ,i~-
                                702-------.




                                                                                  --702


                                                                               7002

                                                                 I
                                                                I , 702
                                                          I I!l/2'




                                           FIG. 9



              Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 18 of 33




 U.S. Patent           Dec. 17, 2019               Sheet 12 of 12                 US 10,508,502 B2




                      1006 1004
                         ~          ~




                                                     -~-1008
                                           -··-- \...__, 1012
                                           ~d2•I

                                        FIG. 10




              Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 19 of 33




                                                        US 10,508,502 B2
                                 1                                                                          2
      POLYCRYSTALLINE DIAMOND COMPACT                                        substrate following cooling and release of pressure from the
                                                                             HPHT process. These complex stresses may be concentrated
            CROSS-REFERENCE TO RELATED                                       near the PCD table/substrate interface. Residual stresses at
                   APPLICATIONS                                              the interface between the PCD table and cemented carbide
                                                                       5     substrate may result in premature failure of the PDC upon
    Tbis application is a continuation of U.S. application Ser.              cooling or during subsequent use under thermal stresses and
 No. 13/789,099 filed on 7 Mar. 2013, which is a continuation                applied forces.
 of U.S. application Ser. No. 13/623,764 filed on 20 Sep.                       In order to help reduce de-bonding of the PCD table from
 2012 (now U.S. Pat. No. 8,616,306 issued on 31 Dec. 2013),                  the cemented carbide substrate, some PDC designers have
 which is a continuation of U.S. patent application Ser. No.           10    made the interfacial surface of the cemented carbide suo~
 12/690,998 filed on 21 Jan. 2010 (now U.S. Pat. No.                         strate that bonds to the PCD table significantly nonplanar.
 8,297,382 issued on 30 Oct. 2012), which is a continuation-                 For example, various nonplanar substrate interfacial surface
 in-part of U.S. patent application Ser. No. 12/244,960 filed                configurations have been proposed and/or used, such as a
 on 3 Oct. 2008 (now U.S. Pat. No. 7,866,418 issued on 11                    plurality of spaced protrusions, a honeycomb-type protru-
 Jan. 2011), the disclosure of each of which is incorporated          15     sion pattern, and a variety of other configurations.
 herein, in its entirety, by this reference.
                                                                                                      SUMMARY
                        BACKGROUND
                                                                                Embodiments of the invention relate to PCD exhibiting
    Wear-resistant, superabrasive compacts are utilized in a          20     enhanced diamond-to-diamond bonding. In an embodiment,
 variety of mechanical applications. For example, polycrys-                  PCD includes a plurality of diamond grains defining a
 talline diamond compacts ("PDCs") are used in drilling tools                plurality of interstitial regions. A metal-solvent catalyst
 (e.g., cutting elements, gage trimmers, etc.), machiillllg                  occupies at least a portion of the plurality of interstitial
 equipment, bearing apparatuses, wire-drawing machinery,                     regions. The plurality of diamond grains and the metal-
 and in other mechanical apparatuses.                                 25     solvent catalyst collectively may exhibit a coercivity of
    PDCs have found particular utility as superabrasive cut-                 about 115 Oersteds ("Oe") or more and a specific magnetic
 ting elements in rotary drill bits, such as roller cone drill bits          saturation of about 15 Gauss·cm3 /grams ("G·cm3 /g") or Jess.
 and fixed-cutter drill bits. A PDC cutting element typically                   In an embodiment, PCD includes a plurality of diamond
 includes a superabrasive diamond layer commonly referred                    grains defining a plurality of interstitial regions. A metal-
 to as a diamond table. The diamond table may be formed and           30     solvent catalyst occupies the plurality of interstitial regions.
 bonded to a substrate using a high-pressure, high-tempera-                  The plurality of diamond grains and the metal-solvent
 ture ("HPHT") process. The PDC cutting element may also                     catalyst collectively may exhibit a specific magnetic satu-
 be brazed directly into a preformed pocket, socket, or other                ration of about 15 G·cm3 /g or less. The plurality of diamond
 receptacle formed in a bit body of a rotary drill bit. The                  grains and the metal-solvent catalyst define a volume of at
 substrate may often be brazed or otherwise joined to an              35     least about 0.050 cm3 •
 attachment member, such as a cylindrical backing. A rotary                     In an embodiment, a method of fabricating PCD includes
 drill bit typically includes a number of PDC cutting elements               enclosing a plurality of diamond particles that exhibit an
 affixed to the bit body. A stud carrying the PDC may also be                average particle size of about 30 µm or less, and a metal-
 used as a PDC cutting element when mounted to a bit body                    solvent catalyst in a pressure transmitting medium to form a
 of a rotary drill bit by press-fitting, brazing, or otherwise        40    cell assembly. The method further includes subjecting the
 securing the stud into a receptacle formed in the bit body.                cell assembly to a temperature of at least about I 000° C. and
    Conventional PDCs are normally fabricated by placing a                  a pressure in the pressure transmitting medium of at least
 cemented carbide substrate into a container with a volume of               about 7.5 GPa to form the PCD.
diamond particles positioned adjacent to the cemented car-                     In an embodiment, a PDC includes a PCD table bonded
 bide substrate. A number of such cartridges may be loaded            45    to a substrate. At least a portion of the PCD table may
into an HPHT press. The substrates and volume of diamond                    comprise any of the PCD embodiments disclosed herein. In
particles are then processed under HPHT conditions in the                   an embodiment, the substrate includes an interfacial surface
presence of a catalyst material that causes the diamond                     that is bonded to the polycrystalline diamond table and
particles to bond to one another to form a matrix of bonded                 exhibits a substantially planar topography. According to an
diamond grains defining a polycrystalline diamond ("PCD")             50    embodiment, the interfacial surface may include a plurality
table that is bonded to the substrate. The catalyst material is             of protrusions, and a ratio of a surface area of the interfacial
often a metal-solvent catalyst (e.g., cobalt, nickel, iron, or              surface in the absence of the plurality of provisions to a
alloys thereat) that is used for promoting intergrowth of the               surface area of the interfacial surface with the plurality of
diamond particles. For example, a constituent of the                        protrusions is greater than about 0.600.
cemented carbide substrate, such as cobalt from a cobalt-             55       In an embodiment, a method of fabricating a PDC
cemented tungsten carbide substrate, liquefies and sweeps                   includes enclosing a combination in a pressure transmitting
from a region adjacent to the volume of diamond particles                   medium to form a cell assembly. The combination includes
into interstitial regions between the diamond particles during              a plurality of diamond particles that exhibit an average
the HPHT process. The cobalt acts as a catalyst to promote                  particle size of about 30 µm or Jess positioned at least
intergrowth between the diamond particles, which results in           60    proximate to a substrate having an interfacial surface that is
formation of bonded diamond grains.                                         substantially planar. The method further includes subjecting
   Because of different coefficients of thennal expansion and               the cell assembly to a temperature of at least about 1000° C.
modulus of elasticity between the PCD table and the                         and a pressure in the pressure transmitting medium of at
cemented carbide substrate, residual stresses of varying                    least about 7.5 GPa to form a PCD table adjacent to the
magnitudes may develop with.in different regions of the PCD           65    substrate.
table and the cemented carbide substrate. Such residual                        Further embodiments relate to applications utilizing the
stresses may remain in the PCD table and cemented carbide                   disclosed PCD and PDCs in various articles and appara-



                           Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 20 of 33




                                                    US 10,508,502 B2
                              3                                                                    4
tuses, such as rotary drill bits, bearing apparatuses, wire-          believed by the inventors that as the sintering pressure
drawing dies, machining equipment, and other articles and             employed during the HPHT process used to fabricate such
apparatuses.                                                          PCD is moved further into the diamond-stable region away
   Features from any of the disclosed embodiments may be              from the graphite-diamond equilibrium line, the rate of
used in combination with one another, without limitation. In     5    nucleation and growth of diamond increases. Such increased
addition, other features and advantages of the present dis-           nucleation and growth of diamond between diamond par-
closure will become apparent to those of ordinary skill in the        ticles (for a given diamond particle formulation) may result
art through consideration of the following detailed descrip-
                                                                      in PCD being formed exhibiting one or more of a relatively
tion and the accompanying drawings.
                                                                      lower metal-solvent catalyst content, a higher coercivity, a
      BRIEF DESCRIPTION OF THE DRAWINGS                          10   lower specific magnetic saturation, or a lower specific per-
                                                                      meability (i.e., the ratio of specific magnetic saturation to
   The drawings illustrate several embodiments of the inven-          coercivity) than PCD formed at a lower sintering pressure.
tion, wherein identical reference numerals refer to identical         Embodiments also relate to PDCs having a PCD table
elements or features in different views or embodiments                comprising such PCD, methods of fabricating such PCD and
shown in the drawings.                                          15    PDCs, and applications for such PCD and PDCs in rotary
   FIG. IA is a schematic diagram of an example of a                  drill bits, bearing apparatuses, wire-drawing dies, machining
magnetic saturation apparatus configured to magnetize a               equipment, and other articles and apparatuses.
PCD sample approximately to saturation.
   FIG. lB is a schematic diagram of an example of a                                     PCD Embodiments
magnetic saturation measurement apparatus configured to 20
measure a saturation magnetization of a PCD sample.                   According to various embodiments, PCD sintered at a
   FIG. 2 is a schematic diagram of an example of a                pressure of at least about 7 .5 GPa may exhibit a coercivity
coercivity measurement apparatus configured to determine           of 115 Oe or more, a high-degree of diamond-to-diamond
coercivity of a PCD sample.                                        bonding, a specific magnetic saturation of about 15 G·cm3 /g
   FIG. 3A is a cross-sectional view of an embodiment of a 25 or less, and a metal-solvent catalyst content of about 7.5
PDC including a PCD table formed from any of the PCD               weight % ("wt%") or less. The PCD includes a plurality of
embodiments disclosed herein.                                      diamond grains directly bonded together via diamond-to-
   FIG. 3B is a schematic illustration of a method of fabri-
                                                                   diamond bonding (e.g., sp 3 bonding) to define a plurality of
cating the PDC shown in FIG. 3A according to an embodi-
ment.                                                              interstitial regions. At least a portion of the interstitial
   FIG. 3C is a graph of residual principal stress versus 30 regions or, in some embodiments, substantially all of the
substrate thickness that was measured in a PCD table of a          interstitial regions may be occupied by a metal-solvent
PDC fabricated at a pressure above about 7.5 GPa and a             catalyst, such as iron, nickel, cobalt, or alloys of any of the
PCD table of a conventionally formed PDC.                          foregoing metals. For example, the metal-solvent catalyst
   FIG. 4A is an exploded isometric view of a PDC com-             may be a cobalt-based material including at least 50 wt %
prising a substrate including an interfacial surface exhibiting 35 cobalt, such as a cobalt alloy.
a selected substantially planar topography according to an            The diamond grains may exhibit an average grain size of
embodiment.                                                        about 50 µm or less, such as about 30 µm or Jess or about 20
   FIG. 4B is an assembled cross-sectional view of the PDC         µm or less. For example, the average grain size of the
shown in FIG. 4A taken along line 4B-4B.                           diamond grains may be about 10 µm to about 18 µm and, in
   FIG. SA is cross-sectional view of a PDC comprising a 40 some embodiments, about 15 µm to about 18 µm. In some
substrate including an interfacial surface exhibiting a            embodiments, the average grain size of the diamond grains
selected substantially planar topography according to yet          may be about 10 µm or less, such as about 2 µm to about 5
another embodiment.                                                µm or submicron. The diamond grain size distribution of the
   FIG. SB is an isometric view of the substrate shown in          diamond grains may exhibit a single mode, or may be a
FIG. SA.                                                        45 bimodal or greater grain size distribution.
   FIG. 6A is an isometric view of an embodiment of a rotary          The metal-solvent catalyst that occupies the interstitial
drill bit that may employ one or more of the disclosed PDC         regions may be present in the PCD in an amount of about 7.5
embodiments.                                                       wt % or less. In some embodiments, the metal-solvent
   FIG. 6B is a top elevation view of the rotary drill bit         catalyst may be present in the PCD in an amount of about 3
shown in FIG. 6A.                                               50 wt % to about 7.5 wt %, such as about 3 wt % to about 6 wt
   FIG. 7 is an isometric cutaway view of an embodiment of         %. In other embodiments, the metal-solvent catalyst content
a thrust-bearing apparatus that may utilize one or more of the     may be present in the PCD in an an10unt Jess than about 3
disclosed PDC embodiments.                                         wt %, such as about 1 wt % to about 3 wt % or a residual
   FIG. 8 is an isometric cutaway view of an embodiment of         amount to about 1 wt%. By maintaining the metal-solvent
a radial bearing apparatus that may utilize one or more of the 55 catalyst content below about 7 .5 wt%, the PCD may exhibit
disclosed PDC embodiments.                                         a desirable level of thermal stability suitable for subterra-
   FIG. 9 is a schematic isometric cutaway view of an              nean drilling applications.
embodiment of a subterranean drilling system including the            Many physical characteristics of the PCD may be deter-
thrust-bearing apparatus shown in FIG. 7.                          mined by measuring certain magnetic properties of the PCD
   FIG. 10 is a side cross-sectional view of an embodiment 60 because the metal-solvent catalyst may be ferromagnetic.
of a wire-drawing die that employs a PDC fabricated in             The amount of the metal-solvent catalyst present in the PCD
accordance with the principles described herein.                   may be correlated with the measured specific magnetic
                                                                   saturation of the PCD. A relatively larger specific magnetic
                 DETAILED DESCRIPTION                              saturation indicates relatively more metal-solvent catalyst in
                                                                65 the PCD.
   Embodiments of the invention relate to PCD that exhibits           The mean free path between neighboring diamond grains
enhanced diamond-to-diamond bonding. It is currently               of the PCD may be correlated with the measured coercivity



                          Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 21 of 33




                                                      US 10,508,502 B2
                                s                                                                    6
  of the PCD. A relatively large coercivity indicates a rela-                                                   6
                                                                        Grano may be at least about 30.0xl0 • The Grano is the ratio
  tively smaller mean free path. The mean free path is repre-           of the volume of workpiece cut to the volume of PCD worn
  sentative of the average distance between neighboring dia-            away during the cutting process. An example of suitable
  mond grains of the PCD, and thus may be indicative of the             parameters that may be used to determine a Grano of the PCD
  extent of diamond-to-diamond bonding in the PCD. A 5 are a depth of cut for the PCD cutting element of about
                                                                                                                                 0.254
  relatively smaller mean free path, in well-sintered PCD, may          mm, a back rake angle for the PCD cutting element of about
  indicate relatively more diamond-to-diamond bonding.
                                                                        20 degrees, an in-feed for the PCD cutting element of about
     As merely one example, ASTM B886-03 (2008) provides
                                                                        6.35 mm/rev, a rotary speed of the workpiece to be cut of
  a suitable standard for measuring the specific magnetic
                                                                       about 101 rpm, and the workpiece may be made from Barre
  saturation andASTM B887-03 (2008) el provides a suitable 10
  standard for measuring the coercivity of the PCD. Although           granite having a 914 mm outer diameter and a 254 mm inner
  both ASTM B886-03 (2008) and ASTM B887-03 (2008) el                   diameter. During the Gratto test, the workpiece is cooled with
 are directed to standards for measuring magnetic properties           a coolant, such as water.
 of cemented carbide materials, either standard may be used                In addition to the aforementioned Grano, despite the
 to determine the magnetic properties of PCD. A KOERZI- 15 presence of the metal-solvent catalyst in the PCD, the PCD
  MAT CS 1.096 instrument (commercially available from                 may exhibit a thermal stability that is close to, substantially
 Foerster Instruments of Pittsburgh, Pa.) is one suitable              the same as, or greater than a partially leached PCD material
 instrument that may be used to measure the specific mag-              formed by sintering a substantially similar diamond particle
 netic saturation and the coercivity of the PCD.                       formulation at a lower sintering pressure (e.g., up to about
     Generally, as the sintering pressure that is used to form the 20 5.5 GPa) and in which the metal-solvent catalyst (e.g.,
 PCD increases, the coercivity may increase and the magnetic           cobalt) is leached therefrom to a depth of about 60 µm to
 saturation may decrease. The PCD defined collectively by              about 100 µm from a working surface thereof. The thermal
 the bonded diamond grains and the metal-solvent catalyst              stability of the PCD may be evaluated by measuring the
 may exhibit a coercivity of about 115 Oe or more and a                distance cut in a workpiece prior to catastrophic failure,
 metal-solvent catalyst content ofless than about 7 .5 wt% as 25 without using coolant, in a vertical lathe test (e.g., vertical
 indicated by a specific magnetic saturation of about 15               turret lathe or a vertical boring mill). An example of suitable
 G·cm3 lg or less. In a more detailed embodiment, the coer-            parameters that may be used to determine thermal stability
 civity of the PCD may be about 115 Oe to about 250 Oe and             of the PCD are a depth of cut for the PCD cutting element
 the specific magnetic saturation of the PCD may be greater            of about 1.27 mm, a back rake angle for the PCD cutting
 than O G·cm3 lg to about 15 G·cm3 lg. In an even more 30 element of about 20 degrees, an in-feed for the PCD cutting
 detailed embodiment, the coercivity of the PCD may be                 element of about 1.524 mm/rev, a cutting speed of the
 about 115 Oe to about 175 Oe and the specific magnetic                workpiece to be cut of about 1.78 m/sec, and the workpiece
 saturation of the PCD may be about 5 G·cm3 lg to about 15            may be made from Barre granite having a 914 mm outer
 G·cm3lg. In yet an even more detailed embodiment, the                 diameter and a 254 mm inner diameter. In an embodiment,
 coercivity of the PCD may be about 155 Oe to about 175 Oe 35 the distance cut in a workpiece prior to catastrophic failure
 and the specific magnetic saturation of the PCD may be               as measured in the above-described vertical lathe test may
about 10 G·cm3 lg to about 15 G·cm3 lg. The specific per-             be at least about 1300 m, such as about 1300 m to about
meability (i.e., the ratio of specific magnetic saturation to         3950 m.
 coercivity) of the PCD may be about 0.10 G·cm3 lg·Oe or                  PCD formed by sintering diamond particles having the
                                   3
less, such as about 0.060 G·cm lg·Oe to about 0.090 G·cm3 I 40 same diamond particle size distribution as a PCD embodi-
g·Oe. Despite the average grain size of the bonded diamond            ment of the invention, but sintered at a pressure of, for
grains being less than about 30 µm in some embodiments,               example, up to about 5.5 GPa and at temperatures in which
the metal-solvent catalyst content in the PCD may he less             diamond is stable may exhibit a coercivity of about 100 Oe
than about 7 .5 wt% resulting in a desirable thermal stability.       or less and/or a specific magnetic saturation of about 16
    In one embodiment, diamond particles having an average 45 G·cm3 lg or more. Thus, in one or more embodiments of the
particle size of about 18 µm to about 20 µm are positioned            invention, PCD exhibits a metal-solvent catalyst content of
adjacent to a cobalt-cemented tungsten carbide substrate and          less than 7.5 wt % and a greater amount of diamond-to-
subjected to an HPHT process at a temperature of about                diamond bonding between diamond grains than that of a
1390° C. to about 1430° C. and a pressure of about 7.8 GPa            PCD sintered at a lower pressure, but with the same pre-
to about 8.5 GPa. The PCD so-formed as a PCD table 50 cursor diamond particle size distribution and catalyst.
bonded to the substrate may exhibit a coercivity of about 155             It is currently believed by the inventors that forming the
Oe to about 175 Oe, a specific magnetic saturation of about           PCD by sintering diamond particles at a pressure of at least
10 G·cm3 lg to about 15 G·cm3 lg, and a cobalt content of             about 7 .5 GPa may promote nucleation and growth of
about 5 wt% to about 7.5 wt%.                                         diamond between the diamond particles being sintered so
    In one or more embodiments, a specific magnetic satura- 55 that the volume of the interstitial regions of the PCD
tion constant for the metal-solvent catalyst in the PCD may           so-formed is decreased compared to the volume of intersti-
be about 185 G·cm3 lg to about 215 G·cm 3 lg. For example,            tial regions if the same diamond particle distribution was
the specific magnetic saturation constant for the metal-              sintered at a pressure of, for example, up to about 5.5 GPa
solvent catalyst in the PCD may be about 195 G·cm3 lg to              and at temperatures where diamond is stable. For example,
about 205 G·cni3lg. It is noted that the specific magnetic 60 the diamond may nucleate and grow from carbon provided
saturation constant for the metal-solvent catalyst in the PCD         by dissolved carbon in metal-solvent catalyst (e.g., liquefied
may be composition dependent.                                         cobalt) infiltrating into the diamond particles being sintered,
    Generally, as the sintering pressure is increased above 7.5       partially graphitized diamond particles, carbon from a sub-
GPa, a wear resistance of the PCD so-formed may increase.             strate, carbon from another source (e.g., graphite particles
For example, the Gratia may be at least about 4.0xl0 6 , such 65 and/or fullerenes mixed with the diamond particles), or
                   6                    6
as about 5.0xl0 to about 15.0x10 or, more particularly,               combinations of the foregoing. This nucleation and growth
about 8.0xl0 6 to about l 5.0xl0 6 . In some embodiments, the        of diamond in combination with the sintering pressure of at



                           Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 22 of 33




                                                     US 10,508,502 B2
                                7                                                                  8
    least about 7.5 GPa may contribute to the PCD so-formed               FIG. 2 is a schematic diagram of a coercivity measure-
   having a metal-solvent catalyst content of less than about 7.5      ment apparatus 200 configured to determine a coercivity of
   wt%.                                                                a PCD sample. The coercivity measurement apparatus 200
       FIGS. lA, lB, and 2 schematically illustrate the manner         includes a coil 202 and measurement electronics 204
   in which the specific magnetic saturation and the coercivity 5 coupled to the coil 202. The measurement electronics 204
   of the PCD may be determined using an apparatus, such as            are configured to pass a current through the coil 202 so that
   the KOERZIMAT CS 1.096 instrument. FIG. lA is a sche-              a magnetic field is generated. A sample holder 206 having a
   matic diagram of an example of a magnetic saturation               PCD sample 208 thereon may be positioned within the coil
   apparatus 100 configured to magnetize a PCD sample to               202. A magnetization sensor 210 configured to measure a
   saturation. The magnetic saturation apparatus 100 includes a 10 magnetization of the PCD sample 208 may be coupled to the
   saturation magnet 102 of sufficient strength to magnetize a        measurement electronics 204 and positioned in proximity to
   PCD sample 104 to saturation. The saturation magnet 102            the PCD sample 208.
   may be a permanent magnet or an electromagnet. In the                  During testing, the magnetic field generated by the coil
  illustrated embodiment, the saturation magnet 102 is a
                                                                  15 202 magnetizes the PCD sample 208 at least approximately
  permanent magnet that defines an air gap 106, and the PCD           to saturation. Then, the measurement electronics 204 apply
   sample 104 may be positioned on a sample holder 108                a current so that the magnetic field generated by the coil 202
  within the air gap 106. When the PCD sample 104 is                  is increasingly reversed. The magnetization sensor 210
  lightweight, it may be secured to the sample holder 108             measures a magnetization of the PCD sample 208 resulting
  using, for example, double-sided tape or other adhesive so 20 from application of the reversed magnetic field to the PCD
  that the PCD sample 104 does not move responsive to the             sample 208. The measurement electronics 204 determine the
  magnetic field from the saturation magnet 102 and the PCD           coercivity of the PCD sample 208, which is a measurement
  sample 104 is magnetized at least approximately to satura-         of the strength of the reversed magnetic field at which the
  tion.                                                              magnetization of the PCD sample 208 is zero.
      Referring to the schematic diagram of FIG. 1B, after 25
  magnetizing the PCD sample 104 at least approximately to                   Embodin!ents of Methods for Fabricating PCD
  saturation using the magnetic saturation apparatus 100, a
 magnetic saturation of the PCD sample 104 may be mea-                   The PCD may be formed by sintering a mass of a plurality
  sured using a magnetic saturation measurement apparatus            of diamond particles in the presence of a metal-solvent
  120. The magnetic saturation measurement apparatus 120 30 catalyst. The diamond particles may exhibit an average
 includes a Helmholtz measuring coil 122 defining a pas-             particle size of about 50 µm or less, such as about 30 µm or
  sageway dimensioned so that the magnetized PCD sample              less, about 20 µm or less, about 10 µm to about I 8 µm or,
 104 may be positioned therein on a sample holder 124. Once          about 15 µm to about 18 µm. In some embodiments, the
 positioned in the passageway, the sample holder 124 sup-            average particle size of the diamond particles may be about
 porting the magnetized PCD sample 104 may be moved 35 10 µm or less, such as about 2 µm to about 5 µm or
 axially along an axis direction 126 to induce a current in the      submicron.
 Helmholtz measuring coil 122. Measurement electronics                   In an embodiment, the diamond particles of the mass of
 128 are coupled to the Helmholtz measuring coil 122 and             diamond particles may comprise a relatively larger size and
 configured to calculate the magnetic saturation based upon          at least one relatively smaller size. As used herein, the
 the measured current passing through the Helmholtz mea- 40 phrases "relatively larger" and "relatively smaller" refer to
 suring coil 122. The measurement electronics 128 may also           particle sizes (by any suitable method) that differ by at least
 be configured to calculate a weight percentage of magnetic          a factor of two (e.g., 30 µm and 15 µm). According to various
 material in the PCD sample 104 when the composition and             embodiments, the mass of diamond particles may include a
magnetic characteristics of the metal-solvent catalyst in the       portion exhibiting a relatively larger size (e.g., 30 µm, 20
 PCD sample 104 are known, such as with iron, nickel, 45 µm, 15 µm, 12 µm, 10 µm, 8 µm) and another portion
cobalt, and alloys thereof. Specific magnetic saturation may         exhibiting at least one relatively smaller size (e.g., 6 µm, 5
 be calculated based upon the calculated magnetic saturation         µm, 4 µm, 3 µm, 2 µm, 1 µm, 0.5 µm, less than 0.5 µm, 0.1
and the measured weight of the PCD sample 104.                      µm, less than 0.1 µm). In one embodiment, the mass of
     The amount of metal-solvent catalyst in the PCD sample         diamond particles may include a portion exhibiting a rela-
 104 may be determined using a number of different analyti- 50 tively larger size between about 10 µm and about 40 µm and
cal techniques. For example, energy dispersive spectroscopy         another portion exhibiting a relatively smaller size between
 (e.g., EDAX), wavelength dispersive x-ray spectroscopy             about 1 µm and 4 µm. In some embodiments, the mass of
(e.g., WDX), Rutherford backscattering spectroscopy, or             diamond particles may comprise three or more different
combinations thereof may be employed to determine the               sizes (e.g., one relatively larger size and two or more
amount of metal-solvent catalyst in the PCD sample 104. 55 relatively smaller sizes), without limitation.
     If desired, a specific magnetic saturation constant of the         It is noted that the as-sintered diamond grain size may
metal-solvent catalyst content in the PCD sample 104 may            differ from the average particle size of the mass of diamond
be determined using an iterative approach. A value for the          particles prior to sintering due to a variety of different
specific magnetic saturation constant of the metal-solvent          physical processes, such as grain growth, diamond particle
catalyst in the PCD sample 104 may be iteratively chosen 60 fracturing, carbon provided from another carbon source
until a metal-solvent catalyst content calculated by the            (e.g., dissolved carbon in the metal-solvent catalyst), or
aualysis software of the KOERZIMAT CS 1.096 instrument              combinations of the foregoing. The metal-solvent catalyst
using the chosen value substantially matches the metal-             (e.g., iron, nickel, cobalt, or alloys thereof) may he provided
solvent catalyst content determined via one or more ana-            in particulate form mixed with the diamond particles, as a
lytical techniques, such as energy dispersive spectroscopy, 65 thin foil or plate placed adjacent to the mass of diamond
wavelength dispersive x-ray spectroscopy, or Rutherford             particles, from a cemented carbide substrate including a
backscattering spectroscopy.                                        metal-solvent catalyst, or combinations of the foregoing.



                          Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 23 of 33




                                                      US 10,508,502 B2
                                9                                                                      10
    In order to efficiently sinter the mass of diamond particles,        damage thereto through repetitive use in a high-volume
 the mass may be enclosed in a pressure transmitting                     commercial manufacturing environment. As an alternative
 medium, such as a refractory metal can, graphite structure,             to or in addition to selectively dimensioning the surface area
 pyrophyllite, combinations thereof, or other suitable pres-             of each anvil face, in an embodiment, two or more internal
 sure transmitting structure to form a cell assembly.                5   anvils may be embedded in the cubic high-pressure cell
 Examples of suitable gasket materials and cell structures for           assembly to further intensify pressure. For example, the
 use in manufacturing PCD are disclosed in U.S. Pat. No.                 article W. Utsumi, N. Toyama, S. Endo and F. E. Fujita,
 6,338,754 and U.S. patent application Ser. No. 11/545,929,              "X-ray diffraction under ultrahigh pressure generated with
 each of which is incorporated herein, in its entirety, by this          sintered diamond anvils," J. Appl. Phys., 60, 2201 (1986) is
 reference. Another example of a suitable pressure transmit-        10   incorporated herein, in its entirety, by this reference and
 ting material is pyrophyllite, which is commercially avail-             discloses that sintered diamond anvils may be embedded in
 able from Wonderstone Ltd. of South Africa. The cell                    a cubic pressure transmitting medium for intensifying the
 assembly, including the pressure transmitting medium and                pressure applied by an ultra-high pressure press to a work-
 mass of diamond particles therein, is subjected to an HPHT              piece also embedded in the cubic pressure transmitting
 process using an ultra-high pressure press at a temperature        15   medium.
 of at least about 1000° C. (e.g., about 1100° C. to about
 2200° C., or about 1200° C. to about 1450° C.) and a                          PDC Embodiments and Methods of Fabricating
 pressure in the pressure transmitting medium of at least                                       PDCs
 about 7.5 GPa (e.g., about 7.5 GPa to about 15 GPa, about
 9 GPa to about 12 GPa, or about 10 GPa to about 12.5 GPa)          20      Referring to FIG. 3A, the PCD embodiments may be
 for a time sufficient to sinter the diamond particles together          employed in a PDC for cutting applications, bearing appli-
 in the presence of the metal-solvent catalyst and form the               cations, or many other applications. FIG. 3A is a cross-
 PCD comprising bonded diamond grains defining interstitial               sectional view of an embodiment of a PDC 300. The PDC
regions occupied by the metal-solvent catalyst. For example,             300 includes a substrate 302 bonded to a PCD table 304. The
the pressure in the pressure transmitting medium employed           25    PCD table 304 may be formed of PCD in accordance with
in the HPHT process may be at least about 8.0 GPa, at least              any of the PCD embodiments disclosed herein. The PCD
about 9.0 GPa, at least about 10.0 GPa, at least about 11.0              table 304 exhibits at least one working surface 306 and at
GPa, at least about 12.0 GPa, or at least about 14 GPa.                  least one lateral dimension "D" (e.g., a diameter). Although
    The pressure values employed in the HPHT processes                   FIG. 3A shows the working surface 306 as substantially
disclosed herein refer to the pressure in the pressure trans-       30   planar, the working surface 306 may be concave, convex, or
mitting medium at room temperature (e.g., about 25° C.)                  another nonplanar geometry. Furthermore, other regions of
with application of pressure using an ultra-high pressure                the PCD table 304 may function as a working region, such
press and not the pressure applied to exterior of the cell               as a peripheral side surface and/or an edge. The substrate
assembly. The actual pressure in the pressure transmitting               302 may be generally cylindrical or another selected con-
medium at sintering temperature may be slightly higher. The         35   figuration, without limitation. Although FIG. 3A shows an
ultra-high pressure press may be calibrated at room tem-                 interfacial surface 308 of the substrate 302 as being sub-
perature by embedding at least one calibration material that             stantially planar, the interfacial surface 308 may exhibit a
changes structure at a known pressure such as, PbTe, thal-               selected nonplanar topography, such as a grooved, ridged, or
lium, barium, or bismuth in the pressure transmitting                    other nonplanar interfacial surface. The substrate 302 may
medium. Optionally, a change in resistance may be mea-              40   include, without limitation, cemented carbides, such as
sured across the at least one calibration material due to a              tungsten carbide, titanium carbide, chromium carbide, nio-
phase change thereof. For example, PbTe exhibits a phase                 bium carbide, tantalum carbide, vanadium carbide, or com-
change at room temperature at about 6.0 GPa and bismuth                  binations thereof cemented with iron, nickel, cobalt, or
exhibits a phase change at room temperature at about 7.7                 alloys thereof. For example, in one embodiment, the sub-
GPa. Examples of suitable pressure calibration techniques           45   strate 302 comprises cobalt-cemented tungsten carbide.
are disclosed in G. Rousse, S. Klotz, A. M. Saitta, J.                      In some embodiments, the PCD table 304 may include
Rodriguez-Carvajal, M. I. McMahon, B. Couzinet, and M.                   two or more layered regions 310 and312 exhibiting different
Mezouar, "Structure of the Intermediate Phase of PbTe at                 compositions and/or different average diamond grain sizes.
High Pressure," Physical Review B: Condensed Matter and                  For example, the region 310 is located adjacent to the
Materials Physics, 71, 224116 (2005) and D. L. Decker, W.           50   interface surface 308 of the substrate 302 and exhibits a first
A. Bassett, L. Merrill, H. T. Hall, and J. D. Barnett, "High-            diamond grain size, while the region 312 is remote from the
Pressure Calibration: A Critical Review," J. Phys. Chem.                 substrate 302 and exhibits a second average diamond grain
Ref. Data, l, 3 (1972).                                                  size that is less than that of the first average diamond grain
   In an embodiment, a pressure of at least about 7.5 GPa in             size. For example, the second average diamond grain size
the pressure transmitting medium may be generated by                55   may be about 90% to about 98% (e.g., about 90 to about
applying pressure to a cubic high-pressure cell assembly that            95%) of the first diamond grain size. In another embodi-
encloses the mass of diamond particles to be sintered using              ment, the second average diamond grain size may be greater
anvils, with each anvil applying pressure to a different face            than that of the first average diamond grain size. For
of the cubic high-pressure assembly. In such an embodi-                  example, the first average diamond grain size may be about
ment, a surface area of each anvil face of the anvils may be        60   90% to about 98% (e.g., about 90 to about 95%) of the
selectively dimensioned to facilitate application of pressure            second diamond grain size.
of at least about 7 .5 GPa to the mass of diamond particles                 As an alternative to or in addition to the first and second
being sintered. For example, the surface area of each anvil              regions exhibiting different diamond grain sizes, in an
maybe less than about 16.0 cm 2 , such as less than about 16.0           embodiment, the composition of the region 310 may be
cm 2 , about 8 cm2 to about 10 cm2 . The anvils may be made         65   different than that of the region 312. The region 310 may
from a cobalt-cemented tungsten carbide or other material                include about 15 wt % or less of a tungsten-containing
having a sufficient compressive strength to help reduce                  material (e.g., tungsten and/or tungsten carbide) interspersed



                           Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 24 of 33




                                                      US 10,508,502 B2
                               11                                                                  12
   between the diamond grains to improve toughness, while the           to about 1.9 cm. A representative volume of the PCD table
   region 312 may be substantially free of tungsten. For                304 (or any PCD article of manufacture disclosed herein)
   example, the tungsten-containing material may be present in          formed using the selectively dimensioned anvil faces and/or
   the region 310 in an amount of about 1 wt% to about 10 wt            internal anvils may be at least about 0.050 cm3 • For
   %, about 5 wt % to about 10 wt %, or about 10 wt %.              5 example, the volume may be about 0.25 cm3 to at least about
      FIG. 3B is a schematic illustration of an embodiment of           1.25 cm3 or about 0.1 cm3 to at least about 0.70 cm3 . A
   a method for fabricating the PDC 300 shown in FIG. 3A.               representative volume for the PDC 300 may be about 0.4
   Referring to FIG. 3B, a mass of diamond particles 305                cm3 to at least about 4.6 cm3, such as about 1.1 cm3 to at
  having any of the above-mentioned average particle sizes             least about 2.3 cm 3 •
  and distributions (e.g., an average particle size of about 50 10         In other embodiments, a PCD table according to an
  µm or less) is positioned adjacent to the interfacial surface        embodiment may be separately formed using an HPHT
  308 of the substrate 302. As previously discussed, the               sintering process (i.e., a pre-sintered PCD table) and, sub-
  substrate 302 may include a metal-solvent catalyst. The              sequently, bonded to the interfacial surface 308 of the
  mass of diamond particles 305 and substrate 302 may be               substrate 302 by brazing, using a separate HPHT bonding
  subjected to an HPHT process using any of the conditions 15 process, or any other suitable joining technique, without
  previously described with respect to sintering the PCD               limitation. In yet another embodiment, a substrate may be
  embodiments disclosed herein. The PDC 300 so-formed                  formed by depositing a binderless carbide (e.g., tungsten
  includes the PCD table 304 that comprises PCD, formed of             carbide) via chemical vapor deposition onto the separately
  any of the PCD embodiments disclosed herein, integrally              formed PCD table.
  formed with the substrate 302 and bonded to the interfacial 20           In any of the embodiments disclosed herein, substantially
  surface 308 of the substrate 302. If the substrate 302               all or a selected portion of the metal-solvent catalyst may be
  includes a metal-solvent catalyst, the metal-solvent catalyst        removed (e.g., via leaching) from the PCD table. In an
 may liquefy and infiltrate the mass of diamond particles 305          embodiment, metal-solvent catalyst in the PCD table may be
 to promote growth between adjacent diamond particles of               removed to a selected depth from at least one exterior
 the mass of diamond particles 305 to form the PCD table 304 25 working surface (e.g., the working surface 306 and/or a
 comprised of a body of bonded diamond grains having the               sidewall working surface of the PCD table 304) so that only
 infiltrated metal-solvent catalyst interstitially disposed            a portion of the interstitial regions are occupied by metal-
 between bonded diamond grains. For example, if the sub-               solvent catalyst. For example, substantially all or a selected
 strate 302 is a cobalt-cemented tungsten carbide substrate,           portion of the metal-solvent catalyst may be removed from
 cobalt from the substrate 302 may be liquefied and infiltrate 30 the PCD table 304 of the PDC 300 to a selected depth from
 the mass of diamond particles 305 to catalyze formation of           the working surface 306.
 the PCD table 304.                                                       In another embodiment, a PCD table may be fabricated
     In some embodiments, the mass of diamond particles 305           according to any of the disclosed embodiments in a first
 may include two or more layers exhibiting different com-             HPHT process, leached to remove substantially all of the
 positions and/or different average diamond particle sizes. 35 metal-solvent catalyst from the interstitial regions between
 For example, a first layer may be located adjacent to the            the bonded diamond grains, and subsequently bonded to a
 interface surface 308 of the substrate 302 and exhibit a first       substrate in a second HPHT process. In the second HPHT
 diamond particle size, while a second layer may be located           process, an infiltrant from, for example, a cemented carbide
 remote from the substrate 302 and exhibit a second average           substrate may infiltrate into the interstitial regions from
 diamond particle size that is less than that of the first average 40 which the metal-solvent catalyst was depleted. For example,
 diamond particle size. For example, the second average               the infiltrant may be cobalt that is swept-in from a cobalt-
 diamond particle size may be about 90% to about 98% (e.g.,           cemented tungsten carbide substrate. In one embodiment,
 about 90 to about 95%) of the first diamond particle size. In        the first and/or second HPHT process may be performed at
 another embodiment, the second average diamond particle              a pressure of at least about 7 .5 GPa. In one embodiment, the
 size may be greater than that of the first average diamond 45 infiltrant may be leached from the infiltrated PCD table
 particle size. For example, the first average diamond particle       using a second acid leaching process following the second
 size may be about 90% to about 98% (e.g., about 90 to about          HPHT process.
 95%) of the second diamond particle size.                                In some embodiments, the pressure employed in the
     As an alternative to or in addition to the first and second      HPHT process used to fabricate the PDC 300 may be
layers exhibiting different diamond particles sizes, in an 50 sufficient to reduce residual stresses in the PCD table 304
embodiment, the composition of the first layer may be                 that develop during the HPHT process due to the thermal
different than that of the second layer. The first layer may          expansion mismatch between the substrate 302 and the PCD
include about 15 wt % or less of a tungsten-containing                table 304. In such an embodiment, the principal stress
material (e.g., tungsten and/or tungsten carbide) mixed with          measured on the working surface 306 of the PDC 300 may
the diamond particles, while the second layer may be 55 exhibit a value of about -345 MPa to about O MPa, such as
substantially free of tungsten. For example, the tungsten-            about -289 MPa. For example, the principal stress measured
containing material may be present in the first layer in an           on the working surface 306 may exhibit a value of about
amount of about 1 wt % to about 10 wt %, about 5 wt % to              -345 MPa to about O MPa. A conventional PDC fabricated
about JO wt%, or about 10 wt%.                                        using an HPHT process at a pressure below about 7.5 GPa
     Employing selectively dimensioned anvil faces and/or 60 may result in a PCD table thereof exhibiting a principal
internal anvils in the ultra-high pressure press used to              stress on a working surface thereof of about -1724 MPa to
process the mass of diamond particles 3 05 and substrate 3 02         about -414 MPa, such as about -770 MPa.
enables forming the at least one lateral dimension d of the               Residual stress may be measured on the working surface
PCD table 304 to be about 0.80 cm or more. Referring again            306 of the PCD table 304 of the PDC 300 as described in T.
to FIG. 3A, for example, the at least one lateral dimension 65 P. Lin, M. Hood, G. A. Cooper, and R. H. Smith, "Residual
"D" may be about 0.80 cm to about 3.0 cm and, in some                 stresses in polycrystalline diamond compacts," J. Am.
embodiments, about 1.3 cm to about 1.9 cm or about 1.6 cm             Ceram. Soc. 77, 6, 1562-1568 (1994). More particularly,



                          Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 25 of 33




                                                      US 10,508,502 B2
                               13                                                                  14
  residual strain may be measured with a rosette strain gage          conventional wisdom, which suggested that a highly non-
  bonded to the working surface 306. Such strain may be              planar interfacial surface for the substrate promotes bond-
  measured for different levels ofremoval of the substrate 302        ing. In such embodiments, the topography of the interfacial
  (e.g., as material is removed from the back of the substrate        surface of the substrate may be controlled so that it is still
  302). Residual stress may be calculated from the measured          substantially planar and exhibits a nonplanarity that does not
  residual strain data.                                              exceed a maximum threshold.
     FIG. 3C is a graph of residual principal stress versus              Referring again to FIG. 3A, in an embodiment, the
  substrate thickness that was measured in a PCD table of a          interfacial surface 308 of the substrate 302 may be substan-
  PDC fabricated at pressure above about 7.5 GPa in accor-           tially planar. For example, to the extent that the interfacial
  dance with an embodiment of the invention and a PCD table 10 surface 308 includes a plurality of protrusions, the protru-
  of a conventionally formed PDC. The substrate of each PDC          sions may exhibit an average surface relief height of about
  had a substantially planar interfacial surface. The residual       0 to less than about 0.00010 inch, about Oto about 0.00050
  principal stress was determined using the technique                inch, about Oto about 0.00075 inch, or about 0.000010 inch
  described in the article referenced above by Lin et al. Curve      to about 0.00010 inch. The average surface relief is the
  310 shows the measured residual principal stress on a 15 height that the protrusions extend above the lowest point of
 working surface of the PDC fabricated at a pressure above          the interfacial surface 308. A ratio of a surface area of the
 about 7.5 GPa. The PDC that was fabricated at a pressure           interfacial surface in the absence of the plurality of protru-
 above about 7.5 GPa had a PCD table thickness dimension            sions (i.e., a flat interfacial surface) to a surface area of the
 of about I mm and the substrate had a thickness dimension          interfacial surface with the plurality of protrusions is greater
 of about 7 mm and a diameter of about 13 mm. Curve 312 20 than about 0.600. An example of an interfacial surface that
 shows the measured residual principal stress on a working          is substantially planar is one in which the ratio is greater than
 surface of a PCD table of a conventionally PDC fabricated          about 0.600. For example, the ratio may be about 0.600 to
 at pressure below about 7.5 GPa. The PDC that was fabri-           about 0.650, about 0.650 to about 0.725, about 0.650 to
 cated at a pressure below about 7.5 GPa had a PCD table            about 0.750, about 0.650 to about 0.950, about 0.750 to less
 thickness dimension of about I mm and the substrate had a 25 than 1.0, or about 0.750 to about 1.0.
 thickness dimension of about 7 mm and a diameter of about              FIGS. 4A-6B illustrate embodiments in which the
 13 mm. The highest absolute value of the residual principal        selected substantially planar topography of the interfacial
 stress occurs with the full substrate length of about 7 mm. As     surface of the substrate is controlled to reduce or substan-
 shown by the curves 310 and 312, increasing the pressure           tially eliminate cracking in and/or de-bonding of a PCD
 employed in the HPHT process used to fabricate a PDC, 30 table of a PDC. FIGS. 4Aand4B are exploded isometric and
 above about 7.5 GPa may reduce the highest absolute value         assembled isometric views, respectively, of an embodiment
 of the principal residual stress in a PCD table thereof by        of a PDC 400 comprising a substrate 402 including an
 about 60% relative to a conventionally fabricated PDC. For        interfacial surface 404 exhibiting a selected substantially
 example, at the full substrate length, the absolute value of      planar topography. The substrate 402 may be made from the
the principal residual stress in the PCD table fabricated at a 35 same carbide materials as the substrate 302 shown in FIG.
pressure above about 7.5 GPa is about 60% less than the            3A. The interfacial surface 404 includes a plurality of
absolute value of the principal residual stress in the PCD         protrusions 406 spaced from each other and extending
table of the conventionally fabricated PDC.                        substantially transversely to the length of the substrate 402.
    As discussed above in relation to FIG. 3C, the application     The protrusions 406 define a plurality of grooves 408
of higher pressure in the HPHT process used to fabricate a 40 between pairs of the protrusions 406. A PCD table 410 may
PDC may substantially reduce the residual compressive              be bonded to the interfacial surface 406. The PCD table 410
stresses in the PCD table. Typically, high residual compres-       may exhibit some or all of the magnetic, mechanical,
sive stresses in the PCD table are believed desirable to help      thermal stability, wear resistance, size, compositional, dia-
reduce crack propagation in the PCD table. The inventors           mond-to-diamond bonding, or grain size properties of the
have found that the reduced residual compressive stresses in 45 PCD disclosed herein and/or the PCD table 304 shown in
a PCD table of a PDC fabricated in an HPHT process at a            FIG. 3A. The PCD table 410 exhibits a maximum thickness
pressure of at least about 7 .5 GPa may result in detrimental      "T." Because the PCD table 410 may be integrally formed
cracking in the PCD table and de-bonding of the PCD table         with the substrate 402 and fabricated from precursor dia-
from the substrate upon brazing the substrate to, for              mond particles, the PCD table 410 may have an interfacial
example, a carbide extension and/or a bit body of a rotary 50 surface 411 that is configured to correspond to the topog-
drill bit depending upon the extent of the nonplanarity of the    raphy of the interfacial surface 404 of the substrate 402.
interfacial surface of the substrate. It is believed by the             A ratio of a surface area of the interfacial surface 404 in
inventors that when the PDC is fabricated at a pressure of at     the absence of the plurality of protrusions 406 (i.e., a flat
least about 7.5 GPa, at the brazing temperature, tensile          interfacial surface) to a surface area of the interfacial surface
stresses generated in the PCD table due to thermal expansion 55 with the protrusions 406 is greater than about 0.600. For
are greater than if the PCD table had higher residual com-        example, the ratio may be about 0.600 to about 0.650, about
pressive stresses. Due to the higher tensile stresses at the      0.650 to about 0.725, about 0.650 to about 0.750, about
brazing temperature, hoop stresses generated in the PCD by        0.650 to about 0.950, about 0.750 to less than 1.0, or about
nonplanar surface features (e.g., protrusions) of the substrate   0.750 to about 1.0.
may cause the PCD table to form radially-extending and 60              The plurality of protrusions 406 exhibits an average
vertically-extending cracks and/or de-bond from the sub-          surface relief height "h," which is the average height that the
strate more frequently than if fabricated at relatively lower     protrusions 406 extend above the lowest point of the inter-
pressures. Typically, conventional wisdom taught that a           facial surface 404. For example, h may be greater than Oto
highly nonplanar interfacial surface for the substrate helped     less than about 0.030 inch, greater than O to about 0.020
prevent de-bonding of the PCD table from the substrate. 65 inch, greater than Oto about 0.015 inch, about 0.0050 inch
Thus, in certain embodiments discussed in more detail in          to about 0.010 inch, or 0.0080 inch to about 0.010 inch. The
FIGS. 3A-6B, the inventors have proceeded contrary to             maximum thickness "T" may be about 0.050 inch to about



                          Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 26 of 33




                                                   US 10,508,502 B2
                             15                                                                       16
  0.20 inch, such as about 0.050 inch to about 0.16 inch, about        It is noted that the interfacial surface geometries shown in
  0.050 inch to about 0.10 inch, about 0.050 inch to about          the PDCs 400 and 500 are merely two examples of suitable
  0.085 inch or about 0.070 inch to about 0.080 inch. The ratio     interfacial surface geometries. Other interfacial surface
  ofh/T may be less than about 0.25, such as about 0.050 to         geometries may be employed that depart from the illustrated
  about 0.125, about 0.050 to about 0.10, about 0.070 to about 5    interfacial surface geometries shown in the PDCs 400 and
  0.090, or about 0.050 to about 0.075.                             500 of FIGS. 4A-5B.
     Referring to FIG. 4B, the outermost of the protrusions 406
  (indicated as 406a and 406b) may be laterally spaced from                                 Working Examples
  an exterior peripheral surface 414 of the substrate 402 by a
  distance d. When the PDC 400 is substantially cylindrical, a 10       The following working examples provide further detail
  ratio of d to the radius of the PCD table "R" may be about         about the magnetic properties of PCD tables of PDCs
  0.030 to about 1.0, about 0.035 to about 0.080, or about           fabricated in accordance with the principles of some of the
  0.038 to about 0.060.                                              specific embodiments of the invention. The magnetic prop-
     FIG. 5A is cross-sectional view of a PDC 500 comprising         erties of each PCD table listed in Tables I-N were tested
 a substrate 502 including an interfacial surface 504 exhib- 15      using a KOERZIMAT CS 1.096 instrument that is commer-
 iting a selected substantially planar topography according to       cially available from Foerster Instruments of Pittsburgh, Pa.
 yet another embodiment and FIG. 5B is an isometric view of          The specific magnetic saturation of each PCD table was
                                                                     measured in accordance with ASTM B886-03 (2008) and
 the substrate 502. The substrate 502 may be made from the           the coercivity of each PCD table was measured using ASTM
 same carbide materials as the substrate 302 shown in FIG.           B887-03 (2008) el using a KOERZIMAT CS 1.096 instru-
 3A. The interfacial surface 504 of the substrate 502 includes 20    ment. The amount of cobalt-based metal-solvent catalyst in
 a plurality of hexagonal protrusions 506 that extend out-           the tested PCD tables was detennined using energy disper-
 wardly from a face 508. The face 508 may be convex, as in           sive spectroscopy and Rutherford backscattering spectros-
 the illustrated embodiment, or substantially planar. Tops 509       copy. The specific magnetic saturation constant of the
 of the protrusions 506 may lie generally in a common plane.         cobalt-based metal-solvent catalyst in the tested PCD tables
 The plurality of protrusions 506 defines a plurality of 25         was determined to be about 201 G·cm3 /g using an iterative
 internal cavities 510. A depth of each internal cavity 510         analysis as previously described. When a value of 201
 may decrease as they approach the center of the substrate          G·cm3 /g was used for the specific magnetic saturation con-
 502. A bottom 511 of each cavity 510 may follow the profile        stant of the cobalt-based metal-solvent catalyst, the calcu-
 of the face 508.                                                    lated amount of the cobalt-based metal-solvent catalyst in
    The PDC 500 further includes a PCD table 512 exhibiting 30      the tested PCD tables using the analysis software of the
 a maximum thickness "T," which is bonded to the interfacial        KOERZIMAT CS 1.096 instrument substantially matched
 surface 504 of the substrate 502. The thickness of the PCD         the measurements using energy dispersive spectroscopy and
 table 512 gradually increases with lateral distance from the       Rutherford spectroscopy.
                                                                        Table I below lists PCD tables that were fabricated in
 center of the PCD table 512 toward a perimeter 513 of the
                                                                    accordance with the principles of certain embodiments of
PDC 500. The PCD table 512 may be configured to corre- 35
                                                                    the invention discussed above. Each PCD table was fabri-
 spond to the topography of the interfacial surface 504 of the
                                                                    cated by placing a mass of diamond particles having the
substrate 502. For example, protrusions 513 of the PCD
                                                                    listed average diamond particle size adjacent to a cobalt-
table 512 may fill each of the internal cavities 510 defined
                                                                    cemented tungsten carbide substrate in a niobium container,
by the protrusions 506 of the substrate 502. The PCD table
                                                                    placing the container in a high-pressure cell medium, and
512 may exhibit some or all of the magnetic, mechanical, 40
                                                                    subjecting the high-pressure cell medium and the container
thermal stability, wear resistance, size, compositional, dia-
                                                                    therein to an HPHT process using an HPHT cubic press to
mond-to-diamond bonding, or grain size properties of the
                                                                    form a PCD table bonded to the substrate. The surface area
PCD disclosed herein and/or the PCD table 304 shown in
                                                                    of each anvil of the HPHT press and the hydraulic line
FIG. 3A. The closed features of the hexagonal protrusions
                                                                    pressure used to drive the anvils were selected so that the
506 include a draft angle a, such as about 5 degrees to about 45
                                                                    sintering pressure was at least about 7.8 GPa. The tempera-
 15 degrees.
                                                                    ture of the HPHT process was about 1400° C. and the
    A ratio of a surface area of the interfacial surface 504 in
                                                                    sintering pressure was at least about 7.8 GPa. The sintering
the absence of the protrusions 506 (i.e., a flat interfacial
                                                                    pressures listed in Table I refer to the pressure in the
surface) to a surface area of the interfacial surface with the
                                                                    high-pressure cell medium at room temperature, and the
protrusions 506 is greater than about 0.600. For example, the 50
                                                                    actual sintering pressures at the sintering temperature are
ratio may be about 0.600 to about 0.650, about 0.650 to
                                                                    believed to be greater. After the HPHT process, the PCD
about 0.725, about 0.650 to about 0.750, about 0.650 to
                                                                    table was removed from the substrate by grinding away the
about 0.950, about 0.750 to less than 1.0, or about 0.750 to
                                                                    substrate. However, the substrate may also be removed using
about 1.0.
                                                                    electro-discharge machining or another suitable method.
    The plurality of protrusions 506 exhibits an average 55
surface relief height "h," which is the average height that the
protrusions 506 extend above the lowest point of the inter-                                        TABLE I
facial surface 504. For example, h may be greater than Oto                  Selected Magnetic Properties of PCD Tables Fabricated
less than about 0.030 inch, greater than 0 to about 0.020                        According to Embodiments of the Invention.
inch, greater than Oto about 0.015 inch, about 0.0050 inch 60
                                                                            Average                                                   Specific
to about 0.010 inch, or 0.0080 inch to about 0.010 inch. The                Diamond                  Specific      Calcu-             Perme-
maximum thickness "T' may be about 0.050 inch to about                      Particle   Sintering    Magnetic        lated   Coer-      ability
0.10 inch, such as about 0.050 inch to about 0.085 inch or           Ex-      Size     Pressure     Saturation       Co     civity   (G· cm 31
about 0.070 inch to about 0.080 inch. The ratio ofh/T may           ample    (JJm)      (GPa)      (G · cm 3 /g)   wt%       (Oe)     g · Oe)
be less than about 0.25, such as about 0.050 to about 0.125, 65       1       20         7.8          11.15        5.549    130.2    0.fJ8564
about 0.050 to about 0.10, about 0.070 to about 0.090, or             2       19         7.8          11.64        5.792    170.0    0.06847
about 0.050 to about 0.075.



                         Copy provided by USPTO from the PIRS Image Database on 12-20-20!9
Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 27 of 33




                                                                       US 10,508,502 B2
                                     17                                                                                       18
                          TABLE I-continued                                             grains. Thus, the PCD tables according to examples of the
                                                                                        invention listed in Table I may exhibit significantly less
          Selected Magnetic Properties of PCD Tables fabricated
                                                                                        cobalt therein and a lower mean free path between diamond
               According to Embodiments of the Invention.
                                                                                        grains than the PCD tables listed in Table II.
         Average                                                       Specific     5     Table III below lists conventional PCD tables that were
         Diamond                     Specific       Calcu-             Penne-           obtained from PDCs. Each PCD table listed in Table III was
          Particle   Sintering      Magnetic         lated     Coer-    ability
  Ex-      Size      Pressure       Saturation        Co       civity (G· cm3 /         separated from a cobalt-cemented tungsten carbide substrate
 ample     (µm)        (GPa)       (G · cm3 /g)     wt%         (Oe)   g · Oe)          bonded thereto by grinding.
   3        19          7.8          11.85          5.899      157.9    0.07505    10
   4        19          7.8          11.15          5.550      170.9    0.06524                                          TABLE III
   5        19          7.8          11.43          5.689      163.6    0.06987
   6        19          7.8          10.67          5.150      146.9    0.07263              Selected Magnetic Properties of Several Conventional PCD Tables.
   7        19          7.8          10.76          5.357      152.3    0.07065
   8        19          7.8          10.22          5.087      145.2    0.07039                           Specific
   9        19          7.8          10.12          5.041      156.6    0.06462                          Magnetic                                        Specific
                                                                                   15                    Saturation       Calculated   Coercivity     Permeability
  10        19          7.8          10.72          5.549      137.1    0.07819
  11        11          7.8          12.52          6.229      135.3    0.09254         Example         (G · cm3 /g)      Co wt%         (Oe)       (G · cm3 /g · Oe)
  12        11          7.8          12.78          6.362      130.5    0.09793
  13        11          7.8          12.69          6.315      134.6    0.09428         25                 17.23            8.572        140.4          0.1227
  14        11          7.8          13.20          6.569      131.6    0.1003          26                 16.06            7.991        150.2          0.1069
                                                                                        27                 15.19            7.560        146.1          0.1040
                                                                                   20 28                   17.30            8.610        143.2          0.1208
   Table II below lists conventional PCD tables that were                             29                   17.13            8.523        152.1          0.1126
                                                                                      30                   17.00            8.458        142.5          0.1193
fabricated. Each PCD table listed in Table II was fabricated                          31                   17.08            8.498        147.2          0.1160
by placing a mass of diamond particles having the listed                              32                   16.10            8.011        144.1          0.1117
average diamond particle size adjacent to a cobalt-cemented
tungsten carbide substrate in a niobium container, placing                         25
                                                                                           Table IV below lists conventional PCD tables that were
container in a high-pressure cell medium, and subjecting the                            obtained from PDCs. Each PCD table listed in Table IV was
high-pressure cell medium and the container therein to an
                                                                                        separated from a cobalt-cemented tungsten carbide substrate
HPHT process using an HPHT cubic press to form a PCD
                                                                                        bonded thereto by grinding the substrate away. Each PCD
table bonded to the substrate. The surface area of each anvil
                                                                                   30   table listed in Table IV and tested had a leached region from
of the HPHT press and the hydraulic line pressure used to
                                                                                        which cobalt was depleted and an unleached region in which
drive the anvils were selected so that the sintering pressure
was about 4.6 GPa. Except for samples 15, 16, 18, and 19,                               cobalt is interstitially disposed between bonded diamond
which were subjected to a temperature of about 1430° C., the                            grains. The leached region was not removed. However, to
temperature of the HPHT process was about 1400° C. and                                  determine the specific magnetic saturation and the coercivity
the sintering pressure was about 4.6 GPa. The sintering                            35   of the unleached region of the PCD table having metal-
pressures listed in Table II refer to the pressure in the                               solvent catalyst occupying interstitial regions therein, the
high-pressure cell medium at room temperature. After the                                leached region may be ground away so that only the
HPHT process, the PCD table was removed from the cobalt-                                un!eached region of the PCD table remains. It is expected
cemented tungsten carbide substrate by grinding away the                                that the leached region causes the specific magnetic satura-
cobalt-cemented tungsten carbide substrate.                                        40   tion to be lower and the coercivity to be higher than if the
                                                                                        leached region was removed and the unleached region was
                                 TABLE II                                               tested.

   Selected Magnetic Properties of Several Conventional PCD Tables.
                                                                                                                        TABLE IV
                                                                                   45
         Average                                                        Specific                         Selected Magnetic Properties of Several
         Diamond                   Specific  Calcu-                     Perme-                             Conventional Leached PCD Tables.
         Particle    Sintering    Magnetic   lated           Coer-      ability
 Ex-       Size      Pressure     Saturation  Co             civity    (G· cm3 /                      Specific
          (µm)                           3
ample                 (GPa)      (G · cm /g) wt%              (Oe)      g · Oe)                      Magnetic                                           Specific
                                                                                   50                Saturation                                       Permeability
  15       20          4.61        19.30          9.605       94.64     0.2039
                                                                                                      (G · cm 3        Calculated      Coercivity       (G· cm 3
  16       20          4.61        19.52          9.712       96.75     0.2018
                                                                                        Example      per gram)         Co wt%            (Oe)         per g · Oe)
  17       20          4.61        19.87          9.889       94.60     0.2100
  18       20          5.08        18.61          9.260       94.94     0.1960        33               17.12             8.471           143.8          0.1191
  19       20          5.08        18.21          9.061      100.4      0.1814        34               13.62             6.777           137.3          0.09920
  20       20          5.86        16.97          8.452      108.3      0.1567        35               15.87             7.897           140.!          0.1133
  21       20          4.61        17.17          8.543      102.0      0.1683     55
                                                                                      36               12.95             6.443           145.5          0.0890
  22       20          4.61        17.57          8.745      104.9      0.1675        37               13.89             6.914           142.0          0.09782
  23       20          5.08        16.10          8.014      111.2      0.1448        38               13.96             6.946           146.9          0.09503
  24       20          5.08        16.79          8.357      107.1      0.1568        39               13.67             6.863           133.8          0.1022
                                                                                      40               12.80             6.369           146.3          0.08749
   As shown in Tables I and II, the conventional PCD tables                        60
listed in Table II exhibit a higher cobalt content therein than                            As shown in Tables I, III, and IV, the conventional PCD
the PCD tables listed in Table I as indicated by the relatively                         tables of Tables III and N exhibit a higher cobalt content
higher specific magnetic saturation values. Additionally, the                           therein than the PCD tables listed in Table I as indicated by
conventional PCD tables listed in Table II exhibit a lower                              the relatively higher specific magnetic saturation values.
coercivity indicative of a relatively greater mean free path                       65   This is believed by the inventors to be a result of the PCD
between diamond grains, and thus may indicate relatively                                tables listed in Tables III and IV being formed by sintering
less diamond-to-diamond bonding between the diamond                                     diamond particles having a relatively greater percentage of



                                 Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 28 of 33




                                                            US 10,508,502 B2
                                    19                                                                        20
  fine diamond particles than the diamond particle formula-                                         TABLE V-continued
  tions used to fabricate the PCD tables listed in Table I.
     Examples 41-120 tested four different substrate interfacial                           Effect of Substrate Interfacial Surface Area
                                                                                             on PCD Table Cracking Upon Brazing
  surface geometries to evaluate the effect of the interfacial
  surface area of the substrate. Twenty samples of each 5                                              InterfaciaJ                    Number of
  substrate interfacial surface geometry were tested. All of the                        Substrate       Surface                      Samples That
                                                                                        Diameter        Area of                      Cracked When
  PDCs in examples 41-120 were fabricated by placing a mass                   Example     (in)       Substrate (in 2)     Ratio         Brazed
  of diamond particles having an average diamond particle
  size of about 19 µm adjacent to a cobalt-cemented tungsten                   81-100     0.625           0.524           0.588           2 out of 20
                                                                              101-120     0.625           0.585           0.526           9 out of20
 carbide substrate in a niobium container, placing the con- 10
 tainer in a high-pressure cell medium, and subjecting the
 high-pressure cell medium and the container therein to an
 HPHT process using an HPHT cubic press to form a PCD                             Embodiments of Applications for PCD and PDCs
 table bonded to the substrate. The surface area of each anvil
                                                                  15             The disclosed PCD and PDC embodiments may be used
 of the HPHT press and the hydraulic line pressure used to
 drive the anvils were selected so that the sintering pressure                in a number of different applications including, but not
 was at least about 7.7 GPa. The temperature of the HPHT                      limited to, use in a rotary drill bit (FIGS. 6A and 6B), a
 process was about 1400° C. The sintering pressure of 7.7                     thrust-bearing apparatus (FIG. 7), a radial bearing apparatus
 GPa refers to the pressure in the high-pressure cell medium 20               (FIG. 8), a subterranean drilling system (FIG. 9), and a
 at room temperature, and the actual sintering pressure at the                wire-drawing die (FIG. 10). The various applications dis-
 sintering temperature of about 1400° C. is believed to be                    cussed above are merely some examples of applications in
 greater.                                                                    which the PCD and PDC embodiments may be used. Other
     The interfacial surface for the substrate in the PDCs of                applications are contemplated, such as employing the dis-
 examples 41-60 was a substantially planar interfacial surface 25             closed PCD and PDC embodiments in friction stir welding
 having essentially no surface topography other than surface                 tools.
 roughness. The interfacial surface for the substrate in the                    FIG. 6A is an isometric view and FIG. 6B is a top
PDCs of examples 61-80 was similar to the interfacial                        elevation view of an embodiment of a rotary drill bit 600.
 surface 404 shown in FIG. 4A. The interfacial surface for the               The rotary drill bit 600 includes at least one PDC configured
 substrate in the PDCs of Examples 81-100 was slightly 30                    according to any of the previously described PDC embodi-
convex with a plurality of radially and circumferentially                    ments. The rotary drill bit 600 comprises a bit body 602 that
equally-spaced cylindrical protrusions. The interfacial sur-                 includes radially and longitudinally extending blades 604
face for the substrate in the PDCs of examples 101-120 was                   wiili leading faces 606, and a threaded pin connection 608
 similar to the interfacial surface 504 shown in FIGS. SA and                for connecting the bit body 602 to a drilling string. The bit
SB.                                                              35          body 602 defines a leading end structure for drilling into a
    After fabricating the PDCs of examples 41-120, the                       subterranean formation by rotation about a longitudinal axis
substrate of each PDC was brazed to an extension cobalt-                     610 and application of weight-on-bit. At least one PDC
cemented tungsten carbide substrate. The braze alloy had a                   cutting element, configured according to any of the previ-
composition of about 25 wt % Au, about 10 wt % Ni, about                     ously described PDC embodiments (e.g., the PDC 300
 15 wt% Pd, about 13 wt% Mn, and about 37 wt % Cu. TI1e 40                   shown in FIG. 3A), may be affixed to the bit body 602. With
brazing process was performed at a brazing temperature of                    reference to FIG. 6B, a plurality of PDCs 612 are secured to
about 1013° C. After the brazing process, the PDCs of                        the blades 604. For example, each PDC 612 may include a
examples 41-120 were individually exaniined using an opti-                   PCD table 614 bonded to a substrate 616. More generally,
cal microscope to determine if cracks were present in the                    the PDCs 612 may comprise any PDC disclosed herein,
PCD tables.                                                      45          without limitation. In addition, if desired, in some embodi-
    Table V below lists the substrate diameter, surface area of              ments, a number of the PDCs 612 may be conventional in
the interfacial surface of the substrates for each type of                   construction. Also, circumferentially adjacent blades 604
substrate geometry, the ratio of the interfacial surface area of             define so-called junk slots 618 therebetween, as known in
the substrate to a flat interfacial surface of a substrate with              the art. Additionally, the rotary drill bit 600 may include a
the same diameter, and the number of PDC samples in which 50                plurality of nozzle cavities 620 for co=unicating drilling
the PCD table cracked upon brazing to the extension cobalt-                  fluid from the interior of the rotary drill bit 600 to the PDCs
cemented tungsten carbide substrate. As shown in Table V,                    612.
as the surface area of the interfacial surface of the substrate                 FIGS. 6A and 6B merely depict an embodiment of a
decreases, the prevalence of the PCD table cracking                         rotary drill bit that employs at least one cutting element
decreases upon brazing.                                          55          comprising a PDC fabricated and structured in accordance
                                                                            with the disclosed embodiments, without limitation. The
                            TABLE V                                         rotary drill bit 600 is used to represent any number of
                                                                            earth-boring tools or drilling tools, including, for example,
             Effect of Substrate Interfacial Surface Area                   core bits, roller-cone bits, fixed-cutter bits, eccentric bits,
               on PCD Table Cracking Upon Brazing
                                                                       60   bicenter bits, reamers, reamer wings, or any other downhole
                          lnterfacial                     Nwnber of         tool including PDCs, without limitation.
           Substrate       Surface                      Samples That            The PCD and/or PDCs disclosed herein (e.g., the PDC
           Diameter        Area of                      Cracked When        300 shown in FIG. 3A) may also be utilized in applications
 Example     (in)       Substrate (in2 )     Ratio          Brazed
                                                                            other than rotary drill bits. For example, the disclosed PDC
  41-60     0.625           0.308           l.0              0         65   embodiments may be used in thrust-bearing assemblies,
  61-80     0.625           0.398           0.772            0              radial bearing assemblies, wire-drawing dies, artificial
                                                                            joints, machining elements, and heat sinks.



                             Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 29 of 33




                                                     US 10,508,502 B2
                               21                                                                  22
      FIG. 7 is an isometric cutaway view of an embodiment of     connected to the output shaft 906. The rotary drill bit 908 is
  a thrust-bearing apparatus 700, which may utilize any of the    shown as a roller cone bit including a plurality of roller
   disclosed PDC embodiments as bearing elements. The             cones 910. However, other embodiments may utilize differ-
  thrust-bearing apparatus 700 includes respective thrust-bear-   ent types of rotary drill bits, such as a so-called "fixed cutter"
  ing assemblies 702. Each thrust-bearing assembly 702 5 drill bit shown in FIGS. 6A and 6B. As the borehole is
  includes an anuular support ring 704 that may be fabricated     drilled, pipe sections may be connected to the subterranean
  from a material, such as carbon steel, stainless steel, or      drilling system 900 to form a drill string capable of pro-
  another suitable material. Each support ring 704 includes a     gressively drilling the borehole to a greater depth within the
  plurality ofrecesses (not labeled) that receive a correspond-   earth.
  ing bearing element 706. Each bearing element 706 may be IO        A first one of the thrust-bearing assemblies 702 of the
  mounted to a corresponding support ring 704 within a           thrust-bearing apparatus 700 1 is configured as a stator that
  corresponding recess by brazing, press-fitting, using fasten-   does not rotate and a second one of the thrust-bearing
  ers, or another suitable mounting technique. One or more, or   assemblies 702 of the thrust-bearing apparatus 700 1 is con-
  all of bearing elements 706 may be configured according to     figured as a rotor that is attached to the output shaft 906 and
  any of the disclosed PDC embodiments. For example, each 15 rotates with the output shaft 906. The on-bottom thrust
  bearing element 706 may include a substrate 708 and a PCD      generated when the drill bit 908 engages the bottom of the
  table 710, with the PCD table 710 including a bearing          borehole may be carried, at least in part, by the first
  surface 712.                                                   thrust-bearing apparatus 700 1 • A first one of the thrust-
     In use, the bearing surfaces 712 of one of the thrust-      bearing assemblies 702 of the thrust-bearing apparatus 700 2
  bearing assemblies 702 bear against the opposing bearing 20 is configured as a stator that does not rotate and a second one
  surfaces 712 of the other one of the bearing assemblies 702.   of the thrust-bearing assemblies 702 of the thrust-bearing
  For example, one of the thrust-bearing assemblies 702 may      apparatus 7002 is configured as a rotor that is attached to the
  be operably coupled to a shaft to rotate therewith and may     output shaft 906 and rotates with the output shaft 906. Fluid
  be termed a "rotor." The other one of the thrust-bearing       flow through the power section of the downhole drilling
  assemblies 702 may be held stationary and may be termed 25 motor 904 may cause what is co=only referred to as
  a "stator."                                                    "off-bottom thrust," which may be carried, at least in part, by
     FIG. 8 is an isometric cutaway view of an embodiment of     the second thrust-bearing apparatus 700 2 .
 a radial bearing apparatus 800, which may utilize any of the       In operation, drilling fluid may be circulated through the
  disclosed PDC embodiments as bearing elements. The radial      downhole drilling motor 904 to generate torque and effect
 bearing apparatus 800 includes an inner race 802 positioned 30 rotation of the output shaft 906 and the rotary drill bit 908
 generally within an outer race 804. The outer race 804          attached thereto so that a borehole may be drilled. A portion
 includes a plurality of bearing elements 806 affixed thereto    of the drilling fluid may also be used to lubricate opposing
 that have respective bearing surfaces 808. The inner race       bearing surfaces of the bearing elements 706 of the thrust-
 802 also includes a plurality of bearing elements 810 affixed   bearing assemblies 702.
 thereto that have respective bearing surfaces 812. One or 35       FIG. 10 is a side cross-sectional view of an embodiment
 more, or all of the bearing elements 806 and 810 may be        of a wire-drawing die 1000 that employs a PDC 1002
 configured according to any of the PDC embodiments             fabricated in accordance with the teachings described
 disclosed herein. The inner race 802 is positioned generally   herein. The PDC 1002 includes an inner, annular PCD
 within the outer race 804 and, thus, the inner race 802 and    region 1004 comprising any of the PCD tables described
 outer race 804 may be configured so that the bearing 40 herein that is bonded to an outer cylindrical substrate 1006
 surfaces 808 and 812 may at least partially contact one        that may be made from the same materials as the substrate
 another and move relative to each other as the inner race 802  302 shown in FIG. 3A. The PCD region 1004 also includes
 and outer race 804 rotate relative to each other during use.   a die cavity 1008 formed therethrough configured for receiv-
    The radial bearing apparatus 800 may be employed in a       ing and shaping a wire being drawn. The wire-drawing die
 variety of mechanical applications. For example, so-called 45 1000 may be encased in a housing (e.g., a stainless steel
 "roller cone" rotary drill bits may benefit from a radial      housing), which is not shown, to allow for handling.
 bearing apparatus disclosed herein. More specifically, the         In use, a wire 1010 of a diameter d 1 is drawn through die
 inner race 802 may be mounted to a spindle of a roller cone    cavity 1008 along a wire drawing axis 1012 to reduce the
 and the outer race 804 may be mounted to an inner bore         diameter of the wire 1010 to a reduced diameter d2 •
 formed within a cone and that such an outer race 804 and 50        While various aspects and embodiments have been dis-
 inner race 802 may be assembled to form a radial bearing       closed herein, other aspects and embodiments are contem-
apparatus.                                                      plated. The various aspects and embodiments disclosed
    Referring to FIG. 9, the thrust-bearing apparatus 700       herein are for purposes of illustration and are not intended to
and/or radial bearing apparatus 800 may be incorporated in      be limiting. Additionally, the words "including," "having,"
 a subterranean drilling system. FIG. 9 is a schematic iso- 55 and variants thereof (e.g., "includes" and "has") as used
metric cutaway view of a subterranean drilling system 900       herein, including the claims, shall have the same meaning as
that includes at least one of the thrust-bearing apparatuses    the word "comprising" and variants thereof (e.g., "com-
700 shown in FIG. 7 according to another embodiment. The        prise" and "comprises").
subterranean drilling system 900 includes a housing 902
enclosing a downhole drilling motor 904 (i.e., a motor, 60         The invention claimed is:
turbine, or any other device capable of rotating an output          1. A polycrystalline diamond compact, comprising:
shaft) that is operably connected to an output shaft 906. A        a polycrystalline diamond table, at least an unleached
first thrust-bearing apparatus 700 1 (FIG. 7) is operably              portion of the polycrystalline diamond table including:
coupled to the downhole drilling motor 904. A second               a plurality of diamond grains bonded together via dia-
thrust-bearing apparatus 7002 (FIG. 7) is operably coupled 65          mond-to-diamond bonding to define interstitial regions,
to the output shaft 906. A rotary drill bit 908 configured to          the plurality of diamond grains exhibiting an average
engage a subterranean formation and drill a borehole is                grain size of about 50 µm or less; and



                          Copy provided by USPTO from the PIRS Image Database on 12-20-2019
     Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 30 of 33




                                                           US 10,508,502 B2
                                    23                                                                     24
          a catalyst including cobalt, the catalyst occupying at least            a plurality of diamond grains bonded together via dia-
              a portion of the interstitial regions;                                 mond-to-diamond bonding to define defining intersti-
          wherein the unleached portion of the polycrystalline dia-                  tial regions, the plurality of diamond grains exhibiting
              mond table exhibits a coercivity of about 115 Oe to                    an average grain size of about 50 µm or less; and
              about 250 Oe;                                                      a catalyst including cobalt, the catalyst occupying at least
          wherein the unleached portion of the polycrystalline dia-                  a portion of the interstitial regions;
              mond table exhibits a specific permeability less than              wherein the unleached portion of the polycrystalline dia-
              about 0.10 G·cm 3/g·Oe; and                                            mond table exhibits:
         a substrate bonded to the polycrystalline diamond table                 a coercivity of about 115 Oe to about 250 Oe;
             along an interfacial surface, the interfacial surface 10            a specific magnetic saturation of about 10 G·cm3 /g to
             exhibiting a substantially planar topography;                           about 15 G·cm3 /g; and
         wherein a lateral dimension of the polycrystalline dia-                 a thermal stability, as determined by a distance cut, prior
             mond table is about 0.8 cm to about 1.9 cm.                             to failure in a vertical lathe test, of about 1300 m to
         2. The polycrystalline diamond compact of claim 1                           about 3950 m;
                                                                        15
      wherein the unleached portion of the polycrystalline dia-                  wherein a lateral dimension of the polycrystalline dia-
      mond table exhibits a specific magnetic saturation of about                    mond table is about 0.8 cm or more.
      15 G·cm3 /g or less.                                                       16. The polycrystalline diamond compact of claim 15
         3. The polycrystalline diamond compact of claim 2                    wherein the unleached portion of the polycrystalline dia-
      wherein:                                                          20    mond table includes metal-solvent catalyst in an amount of
         the specific magnetic saturation is about 10 G·cm3 /g to             about 3 weight% to about 7.5 weight%.
             about 15 G·cm3 /g; and                                              17. The polycrystalline diamond compact of claim 16
         the unleached portion of the polycrystalline diamond table          wherein a ratio of a surface area of a planar interfacial
             includes metal-solvent catalyst in an amount of about 3          surface to a surface area of the substantially planar interfa-
             weight % to about 7 .5 weight %.                           25   cial surface is greater than about 0.600.
         4. The polycrystalline diamond compact of claim 1                       18. The polycrystalline diamond compact of claim 17
      wherein a ratio of a surface area of a planar interfacial              wherein the ratio is about 0.600 to about 0.650.
      surface to a surface area of the substantially planar interfa-
                                                                                 19. The polycrystalline diamond compact of claim 17
      cial surface is greater than about 0.600.
                                                                             wherein the ratio is about 0.750 to less than 1.0.
         5. The polycrystalline diamond compact of claim 4 30
                                                                                 20. The polycrystalline diamond compact of claim 16
     wherein the ratio is about 0.600 to about 0.650.
         6. The polycrystalline diamond compact of claim 5                   wherein a Grano of the polycrystalline diamond table is at
     wherein a Grano of the polycrystalline diamond table is at              least about 4.0x106 •
     least about 4.0x106 •                                                       21. The polycrystalline diamond compact of claim 15
         7. The polycrystalline diamond compact of claim 5 35                wherein the unleached portion of the polycrystalline dia-
     wherein the average grain size is about 30 µm or less.                  mond table exhibits a specific permeability less than about
        8. The polycrystalline diamond compact of claim 4                    0.10 G·cm3 /g·Oe.
     wherein the ratio is about 0.750 to less than 1.0.                         22. The polycrystalline diamond compact of claim 15
        9. The polycrystalline diamond compact of claim 1                    wherein the polycrystalline diamond table is formed from
     wherein the coercivity is about 115 Oe to about 175 Oe. 40              only single layer of polycrystalline diamond extending from
        10. The polycrystalline diamond compact of claim 1                   an upper working surface of the polycrystalline diamond
     wherein the unleached portion of the polycrystalline dia-               table to the substrate.
     mond table exhibits a specific magnetic saturation of about                23. The polycrystalline diamond compact of claim 15
     5 G·cm3 /g to about 15 G·cm3 /g.                                        wherein the polycrystalline diamond table includes
        11. The polycrystalline diamond compact of claim 1 45                   a first layer including coarse-sized diamond grains exhib-
     wherein the lateral dimension of the polycrystalline diamond                   iting a first average grain size; and
     table is about 1.3 cm to about 1.9 cm.                                     a second layer including fine-sized diamond grains.
        12. The polycrystalline diamond compact of claim 1                      24. A polycrystalline diamond compact, comprising:
     wherein the polycrystalline diamond table is formed from                   a polycrystalline diamond table, at least an unleached
     only single layer of polycrystalline diamond extending from 50                portion of the polycrystalline diamond table including:
     an upper working surface of the polycrystalline diamond                    a plurality of diamond grains bonded together via dia-
     table to the substrate.                                                       mond-to-diamond bonding to define interstitial regions,
        13. The polycrystalline diamond compact of claim 1                         the plurality of diamond grains exhibiting an average
     wherein the polycrystalline diamond table includes:                           grain size of about 10 µm to about 18 µm; and
        a first layer including coarse-sized diamond grains exhib- 55           a catalyst including cobalt, the catalyst occupying at least
            iting a first average grain size; and a second layer                   a portion of the interstitial regions;
           including fine-sized diamond grains.                                 wherein the unleached portion of the polycrystalline dia-
        14. A rotary drill bit, comprising:                                        mond table exhibits a coercivity of about 115 Oe to
        a bit body including a leading end structure configured to                 about 250 Oe;
           facilitate drilling a subterranean fomiation; and           60       wherein the unleached portion of the polycrystalline dia-
        a plurality of cutting elements mounted to the bit body, at                mond table exhibits a specific permeability of about
           least one of the plurality of cutting elements configured               0.060 G·cm 3/g·Oe to about 0.090 G·cm 3 /g·Oe; and
           as the polycrystalline diamond compact according to                  a substrate bonded to the polycrystalline diamond table
           claim 1.                                                                along an interfacial surface, the interfacial surface
        15. A polycrystalline diamond compact, comprising:             65          exhibiting a substantially planar topography;
        a polycrystalline diamond table, at least an unleached                  wherein a lateral dimension of the polycrystalline dia-
           portion of the polycrystalline diamond table including:                 mond table is about 1.3 cm to about 1.9 cm.



lI                              Copy provided by USPTO from the PIRS Image Database on 12-20-2019

J.
Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 31 of 33




                                                     US 10,508,502 B2
                               25                                                               26
   25. The polycrystalline diamond compact of claim 24
wherein:
   the specific magnetic saturation is about 10 G·cm3 /g to
      about 15 G·cm3 /g; and
   the unleached portion of the polycrystalline diamond table
      includes metal-solvent catalyst in an amount of about 3
      weight % to about 7.5 weight%.
   26. The polycrystalline diamond compact of claim 24
wherein a ratio of a surface area of a planar interfacial
surface to a surface area of the substantially planar interfa-   10
cial surface is greater than about 0.600.
   27. The polycrystalline diamond compact of claim 26
wherein the ratio is about 0.600 to about 0.650.
   28. The polycrystalline diamond compact of claim 26
wherein the ratio is about 0.750 to less than 1.0.               15

                      *     * * *      *




                          Copy provided by USPTO from the PIRS Image Database on 12-20-20 I 9
Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 32 of 33
         Case 4:20-cv-03968 Document 1-2 Filed on 11/20/20 in TXSD Page 33 of 33




PT0-1683
(Rev. 7-96)
